[exhibit102gpmt2019fl2pre001.jpg]
EXHIBIT 10.2 EXECUTION VERSION GPMT 2019-FL2, LTD., as Issuer, WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Preferred Share Paying Agent, and MAPLESFS LIMITED, as
Preferred Share Registrar and Administrator PREFERRED SHARE PAYING AGENCY
AGREEMENT Dated as of February 28, 2019



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre002.jpg]
TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS
...........................................................................................................1 
Section 1.1. 
Definitions.............................................................................................................1 
Section 1.2.  Rules of Construction.
..........................................................................................6 
ARTICLE II. THE PREFERRED SHARES
...................................................................................6 
Section 2.1.  Form of Preferred Shares.
.....................................................................................6 
Section 2.2.  Execution; Delivery; Dating and Cancellation.
....................................................6  Section 2.3. 
Registration.
..........................................................................................................8 
Section 2.4.  Registration of Transfer and Exchange of Preferred Shares.
................................9  Section 2.5.  Transfer and Exchange of
Preferred Shares. .......................................................10 
Section 2.6.  [Reserved]
...........................................................................................................14 
Section 2.7.  Non-Permitted Holders.
......................................................................................14 
Section 2.8.  Certain Tax Matters.
...........................................................................................15 
Section 2.9.  Provisions of the Indenture and Servicing Agreement.
......................................15  ARTICLE III. DISTRIBUTIONS TO THE
HOLDERS ...............................................................16 
Section 3.1.  Disbursement of Funds.
......................................................................................16 
Section 3.2.  Condition to Payments.
.......................................................................................17 
Section 3.3.  The Preferred Share Distribution Account.
........................................................19  Section 3.4. 
Redemption.
........................................................................................................19 
Section 3.5.  Fees or Commissions in Connection with Disbursements.
.................................19  Section 3.6.  Liability of the Preferred
Share Paying Agent in Connection with Disbursements.
.................................................................................................19 
ARTICLE IV. ACCOUNTING AND REPORTS
.........................................................................20 
Section 4.1.  Reports and Notices.
...........................................................................................20 
Section 4.2.  Notice of Plan Assets.
.........................................................................................20 
Section 4.3.  Requests by Independent Accountants.
..............................................................20  Section 4.4. 
Rule 144A Information.
......................................................................................20 
Section 4.5.  Tax Information.
.................................................................................................20 
ARTICLE V. THE PREFERRED SHARE PAYING
AGENT.....................................................21  Section 5.1. 
Appointment of Preferred Share Paying Agent.
.................................................21  Section 5.2.  Resignation
and Removal.
..................................................................................21 
Section 5.3.  Fees; Expenses; Indemnification; Liability.
.......................................................22  -i-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre003.jpg]
ARTICLE VI. [RESERVED]
........................................................................................................23 
ARTICLE VII. MISCELLANEOUS PROVISIONS
....................................................................23  Section
7.1.  Amendment.
........................................................................................................23 
Section 7.2.  Notices; Rule 17g-5 Procedures.
.........................................................................24 
Section 7.3.  Governing Law.
..................................................................................................24 
Section 7.4.  Non-Petition; Limited Recourse.
........................................................................24 
Section 7.5.  No Partnership or Joint Venture.
........................................................................25 
Section 7.6.  Counterparts.
.......................................................................................................25 
Exhibit A Form of Preferred Share Exhibit B-1 Form of Transferee Certificate for
Transfers of EHRI Exhibit B-2 Form of Transferor Certificate for Transfers of
EHRI -ii-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre004.jpg]
This PREFERRED SHARE PAYING AGENCY AGREEMENT (this “Agreement”) is dated as of
February 28, 2019, by and among GPMT 2019-FL2, LTD., an exempted company
incorporated with limited liability under the laws of the Cayman Islands (the
“Issuer”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as paying agent for the Preferred Shares (in such capacity, the
“Preferred Share Paying Agent”), and MAPLESFS LIMITED, a licensed trust company
incorporated in the Cayman Islands, as administrator (in such capacity, the
“Administrator”) and share registrar for the Preferred Shares (in such capacity,
the “Preferred Share Registrar”). PRELIMINARY STATEMENT As authorized by the
Issuer and permitted under the terms of the Issuer’s Amended and Restated
Memorandum and Articles of Association (the “Memorandum and Articles”) as may be
hereafter amended and in effect from time to time, the Issuer has a duly
authorized share capital consisting of 250 ordinary voting shares, par value
U.S.$1.00 per share, all of which will have been issued by the Issuer and are
outstanding on the Closing Date, and 105,192.857 Preferred Shares, consisting of
(i) 105,190.857 shares of Class P Preferred Shares (the “Class P Preferred
Shares”), having a par value U.S.$0.001 per share and with an aggregate
liquidation preference and notional amount equal to U.S.$1,000 per share; (ii)
one share of Class X Preferred Shares (the “Class X Preferred Shares”), having a
par value U.S.$0.001 per share and with an aggregate notional amount equal to
the Class X Preferred Share Notional Amount (as defined herein) and a
liquidation preference equal to U.S.$1,000 per share and (iii) one share of
Class R Preferred Shares (the “Class R Preferred Shares”), having a par value
U.S.$0.001 per share and with an aggregate liquidation preference and notional
amount equal to U.S.$1,000 per share (the Class P Preferred Shares, the Class X
Preferred Shares and the Class R Preferred Shares are collectively referred to
herein as the “Preferred Shares”), all of which have been issued on the date
hereof on the terms and provisions set forth herein. The distributions on each
of the Preferred Shares will be payable in accordance with the Memorandum and
Articles, the Indenture (as defined below), and this Agreement. The Issuer has
entered into this Agreement to provide for the payment of such distributions.
All representations, covenants and agreements made herein by the Issuer and the
Preferred Share Paying Agent are for the benefit of the Holders. The Issuer is
entering into this Agreement, and the Preferred Share Paying Agent, the
Administrator and the Preferred Share Registrar are accepting their obligations
hereunder, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged. ARTICLE I. DEFINITIONS Section 1.1. Definitions.
Capitalized terms used but not defined herein have the respective meanings given
to such terms in the Indenture and, if not defined therein, in the Memorandum
and Articles, and are incorporated by reference herein. As used herein, the
following terms have the following



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre005.jpg]
respective meanings and the definitions of such terms are equally applicable
both in the singular and the plural forms of such terms and in the masculine,
feminine and neuter genders of such terms: “Administrator”: The meaning set
forth in the preamble of this Agreement. “Affiliate” or “Affiliated”: With
respect to a Person, (i) any other Person who, directly or indirectly, is in
control of, or controlled by, or is under common control with, such Person or
(ii) any other Person who is a director, Officer or employee (a) of such Person,
(b) of any subsidiary or parent company of such Person or (c) of any Person
described in clause (i) above. For the purposes of this definition, control of a
Person shall mean the power, direct or indirect, (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of
such Person, or (ii) to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise; provided that neither
the Administrator nor any other company, corporation or person to which the
Administrator provides directors and/or administrative services and/or acts as
share trustee shall be an Affiliate of the Issuer or Co-Issuer. “Agreement”: The
meaning set forth in the Preliminary Statement to this Agreement. “AML
Compliance”: Compliance with the Cayman AML Regulations. “Authorized
Denomination”: Any integral number of Preferred Shares equal to or greater than
250 shares and integral multiples of one share in excess thereof. “Available
Funds”: With respect to each Payment Date, the amount (if any) of distributions
received by the Preferred Share Paying Agent from the Issuer or the Trustee
under the Priority of Payments under the Indenture for payments on the Preferred
Shares. “Bank”: Wells Fargo Bank, National Association, a national banking
association. “Benefit Plan Investor”: (A) An “employee benefit plan” (as defined
in Section 3(3) of ERISA) that is subject to Title I of ERISA, (B) a “plan”
within the meaning of Section 4975(e)(1) of the Code that is subject to Section
4975 of the Code, or (C) any entity whose underlying assets include “plan
assets” by reason of such employee benefit plan’s or plan’s investment in the
entity or otherwise. “Business Day”: Each Business Day under the Indenture.
“Cayman AML Regulations”: The Anti-Money Laundering Regulations (2018 Revision)
and The Guidance Notes on the Prevention and Detection of Money Laundering and
Terrorist Financing in the Cayman Islands, each as amended and revised from time
to time. “Class P Preferred Share”: The Class P Preferred Shares issued by the
Issuer pursuant to the Memorandum and Articles. -2-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre006.jpg]
“Class P Preferred Share Notional Amount”: $105,190,857.00, less the amount of
any Principal Proceeds distributed to the holders of the Class P Preferred
Shares in accordance with Section 3.1(g) hereof on any Payment Date. “Class P
Preferred Shares Stated Redemption Price”: The meaning set forth in Section
3.1(a) hereof. “Class R Preferred Share”: The Class R Preferred Shares issued by
the Issuer pursuant to the Memorandum and Articles. “Class X Preferred Share”:
The Class X Preferred Shares issued by the Issuer pursuant to the Memorandum and
Articles. “Class X Preferred Rate”: With respect to any Payment Date, a per
annum rate (greater than or equal to zero) equal to: (a)(i) the total amount of
Interest Proceeds available for actual payment to the holders of the Notes and
the Preferred Shares on such Payment Date less (ii) the total amount of Interest
Proceeds distributed on such Payment Date to the holders of the Notes and the
Class P Preferred Shares, divided by (b) the outstanding Class X Preferred Share
Notional Amount, expressed as a percentage and as an annualized rate on an
actual/360 basis in order to produce the aggregate amount of interest described
in clause (a) to accrue on the outstanding Class X Preferred Share Notional
Amount during the related Interest Accrual Period. “Class X Preferred Share
Notional Amount”: The meaning set forth in Section 3.1(b) hereof. “Closing
Date”: February 28, 2019. “Co-Issuer”: GPMT 2019-FL2 LLC, a Delaware limited
liability company. “Code”: The United States Internal Revenue Code of 1986, as
amended. “Credit Risk Retention Rules”: Regulation RR (17 C.F.R. Part 244), as
such rule may be amended from time to time, and subject to such clarification
and interpretation as have been provided by the Department of Treasury, the
Federal Reserve System, the Federal Deposit Insurance Corporation, the Federal
Housing Finance Agency, the Securities and Exchange Commission and the
Department of Housing and Urban Development in the adopting release (79 F.R.
77601 et seq.) or by the staff of any such agency, or as may be provided by any
such agency or its staff from time to time, in each case, as effective from time
to time. “EHRI”: The Preferred Shares, which are retained by the Retention
Holder on the Closing Date. “EHRI Transfer Restriction Period”: The period from
the Closing Date to the latest of (i) the date on which the total unpaid
Principal Balance of the Mortgage Loans has been reduced to 33% of the Aggregate
Collateral Interest Cut-off Date Balance; (ii) the date on which the total
outstanding principal amount or notional amount, as applicable, of the
Securities has been reduced to 33% of the total outstanding principal amount or
notional amount, as applicable, of the Securities as of the Closing Date; or
(iii) two years after the Closing Date. However, if the -3-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre007.jpg]
Credit Risk Retention Rules are modified or repealed, the Securitization Sponsor
may choose to comply with such Credit Risk Retention Rules as are then in
effect. “FATCA”: The meaning set forth in the Indenture. “Holder”: With respect
to any Preferred Shares, the Person in whose name such Preferred Shares are
registered in the Preferred Share Register. “Holder AML Obligations”: The
obligations of each Holder of Preferred Shares to (i) provide the Issuer or its
agents with such information and documentation that may be required for the
Issuer to achieve AML Compliance and (ii) update or replace such information or
documentation as may be necessary. “Indenture”: The indenture dated as of
February 28, 2019 among the Issuer, the Co-Issuer, the Bank, as note
administrator, GPMT Seller LLC, as advancing agent and Wilmington Trust,
National Association, as trustee (in such capacity, the “Trustee”), as amended
from time to time in accordance with the terms thereof. “Institutional
Accredited Investor”: An institution that is an “accredited investor” as
described in clause (1), (2), (3) or (7) of Rule 501(a) of Regulation D under
the Securities Act or an entity in which all of the equity owners are such
“accredited investors.” “Investment Company Act”: Investment Company Act of
1940, as amended. “Issuer Order”: A written order or request dated and signed in
the name of the Issuer by an Authorized Officer of the Issuer. “Majority”: The
Holders of more than 50% of the aggregate outstanding Preferred Shares.
“Memorandum and Articles”: The meaning set forth in the Preliminary Statement to
this Agreement. “Non-Permitted AML Holder”: A holder of Preferred Shares that
fails to comply with the Holder AML Obligations. “Non-Permitted Holder”: (a) Any
U.S. person (as defined in Regulation S) that becomes the beneficial owner of
any Preferred Shares or interest in Preferred Shares and is not a Qualified
Institutional Buyer and a Qualified Purchaser, (b) any Person for which the
representations made, or deemed to be made, by such Person for purposes of
ERISA, Section 4975 of the Code or applicable Similar Law in any representation
letter or Purchaser Certificate, or by virtue of deemed representations are or
become untrue, (c) any Benefit Plan Investor or (d) a Non-Permitted AML Holder.
“Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes and the Class F Notes, collectively,
authorized by, and authenticated and delivered under, the Indenture. -4-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre008.jpg]
“Ordinary Shares”: The 250 ordinary shares, U.S.$1.00 par value per share, of
the Issuer which have been issued by the Issuer and are outstanding from time to
time. “Payment Date”: Each Payment Date under the Indenture (including the
Stated Maturity Date and any Redemption Date). “Plan Asset Regulation”: U.S.
Department of Labor regulations 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA. “Preferred Share Certificate”: Any Preferred Share
represented by a physical certificate in definitive, fully registered,
certificated form set forth in Exhibit A. “Preferred Share Distribution
Account”: The meaning set forth in Section 3.3. “Preferred Share Paying Agent”:
The Bank, solely in its capacity as Preferred Share Paying Agent under this
Agreement, unless a successor Person shall have become the Preferred Share
Paying Agent pursuant to the applicable provisions of this Agreement, and
thereafter “Preferred Share Paying Agent” shall mean such successor Person.
“Preferred Share Register”: The register of members maintained by the Preferred
Share Registrar. “Preferred Shares”: The meaning set forth in the Preliminary
Statement to this Agreement. “Purchaser”: Each purchaser of an interest in
Preferred Shares, including any account for which it is acting. “Purchaser
Certificate”: A certificate substantially in the form attached as an exhibit to
the Subscription Agreement, duly completed as appropriate. “QEF”: The meaning
assigned in Section 4.5(ii). “Qualified Institutional Buyer”: Any Person that,
at the time of its acquisition, purported acquisition or proposed acquisition of
Preferred Shares, is a qualified institutional buyer within the meaning of Rule
144A. “Qualified Purchaser”: Any Person that, at the time of its acquisition,
purported acquisition or proposed acquisition of Preferred Shares, is a
qualified purchaser within the meaning of the Investment Company Act. “Record
Date”: Each Record Date under the Indenture. “Redemption Date”: The earlier of
(i) the Stated Maturity Date and (ii) the Payment Date on which a redemption of
the Preferred Shares occurs. “Redemption Price”: The Redemption Price for the
Preferred Shares calculated in accordance with the procedures set forth in the
Indenture. -5-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre009.jpg]
“Retention Holder”: GPMT CLO Holdings LLC, a Delaware limited liability company.
“Rule 144A Information”: The meaning set forth in Section 4.4. “Securities Act”:
The Securities Act of 1933, as amended. “Securitization Sponsor”: Granite Point
Mortgage Trust Inc., a Maryland corporation. “Similar Law”: Any local, state,
federal, non-U.S. or other law that is substantially similar to the fiduciary
responsibility or prohibited transaction provisions of ERISA or Section 4975 of
the Code. “Specified Person”: The meaning set forth in Section 2.2(g).
“Subscription Agreement”: The Junior Note and Preferred Share Subscription
Agreement, dated as of the date hereof, between the Issuer and the Retention
Holder, as amended from time to time in accordance with the terms thereof. “U.S.
Person”: As defined in Regulation S under the Securities Act. Section 1.2. Rules
of Construction. (a) The Article and Section headings herein and the Table of
Contents are for convenience only and shall not affect the construction hereof.
(b) References to Preferred Shares and Certificates shall, when the context
requires, be construed to mean the Preferred Share Certificate representing the
same. ARTICLE II. THE PREFERRED SHARES Section 2.1. Form of Preferred Shares.
The Preferred Shares shall be represented by a physical certificate and issued
in the form of definitive, fully registered securities. The Preferred Share
Certificates shall be duly executed by the Issuer or the Administrator on its
behalf (and, with respect to any Preferred Share Certificate issued after the
Closing Date, shall additionally be executed by the Preferred Share Paying
Agent) and delivered by the Preferred Share Paying Agent as hereinafter
provided. Section 2.2. Execution; Delivery; Dating and Cancellation. (a) Any
Preferred Share Certificates shall be executed on behalf of the Issuer by one or
more Authorized Officers of the Issuer (or by the Administrator on the Issuer’s
behalf). The signature of such Authorized Officer on a Preferred Share
Certificate shall be manual and -6-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre010.jpg]
may not be a facsimile or other electronic transmission (including a Portable
Document Format (PDF) copy sent by email). (b) Preferred Share Certificates
bearing the signatures of individuals who were at any time the Authorized
Officers of the Issuer shall bind the Issuer, notwithstanding the fact that such
individuals or any of them have ceased to hold such offices prior to the
delivery of such Preferred Share Certificates or did not hold such offices at
the date of issuance of such Preferred Shares. (c) At any time and from time to
time after the execution of this Agreement, the Issuer may deliver Preferred
Share Certificates executed by the Issuer to the Preferred Share Paying Agent
for authentication, and the Preferred Share Paying Agent, upon Issuer Order,
shall authenticate and deliver such Preferred Share Certificates as directed by
the Issuer. (d) All Preferred Share Certificates authenticated and delivered by
the Preferred Share Paying Agent upon Issuer Order on the Closing Date shall be
dated on the Closing Date. All other Preferred Share Certificates that are
authenticated after the Closing Date for any other purpose under this Agreement
shall be dated on the date of their execution. (e) No Preferred Share
Certificate (other than the Preferred Share Certificate issued on the Closing
Date) shall be entitled to any benefit under this Preferred Share Paying Agency
Agreement or be valid or obligatory for any purpose, unless there appears on
such Preferred Share Certificate a Preferred Share Certificate of
Authentication, substantially in the form provided for herein, executed by the
Preferred Share Paying Agent by the manual signature of one of their Authorized
Officers and executed by the Issuer, and such certificate upon any Preferred
Share Certificate shall be conclusive evidence, and the only evidence, that such
Preferred Share Certificate has been duly authenticated and delivered hereunder.
(f) All Preferred Share Certificates surrendered for registration of transfer or
exchange, or deemed lost or stolen, shall, if surrendered to any Person other
than the Preferred Share Paying Agent, be delivered to the Preferred Share
Paying Agent, and shall promptly be canceled. No Preferred Share Certificates
shall be issued in lieu of or in exchange for any Preferred Share Certificates
canceled as provided in this Section 2.2(f), except as expressly permitted by
this Agreement. All canceled Preferred Share Certificates held by the Preferred
Share Paying Agent shall be destroyed or held by the Preferred Share Paying
Agent in accordance with its standard retention policy. (g) If (i) any mutilated
or defaced Preferred Share Certificate is surrendered to the Preferred Share
Paying Agent, or if there shall be delivered to the Issuer or the Preferred
Share Paying Agent (each, a “Specified Person”) evidence to their reasonable
satisfaction of the destruction, loss or theft of any Preferred Share
Certificate, and (ii) there is delivered to each Specified Person such security
or indemnity as may be required by each Specified Person to save each of them
and any agent of any of them harmless, then, in the absence of notice to the
Specified Persons that such Preferred Share Certificate has been acquired by a
bona fide purchaser, the Issuer shall execute in lieu of any such mutilated,
defaced, destroyed, lost or stolen Preferred Share Certificate, a new Preferred
Share Certificate, of like tenor (including the same date of issuance) and equal
principal amount, registered in the same manner, dated the date -7-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre011.jpg]
of its authentication, bearing interest from the date to which interest has been
paid on the mutilated, defaced, destroyed, lost or stolen Preferred Share
Certificate and bearing a number not contemporaneously outstanding. If, after
delivery of such new Preferred Share Certificate, a bona fide purchaser of the
predecessor Preferred Share Certificate presents for payment, transfer or
exchange such predecessor Preferred Share Certificate, any Specified Person
shall be entitled to recover such new Preferred Share Certificate from the
Person to whom it was delivered or any Person taking therefrom, and each
Specified Person shall be entitled to recover upon the security or indemnity
provided therefor to the extent of any loss, damage, cost or expense incurred by
such Specified Person in connection therewith. In case any such mutilated,
defaced, destroyed, lost or stolen Preferred Share Certificate has become due
and payable, the Issuer, in its discretion may, instead of issuing a new
Preferred Share Certificate, pay such Preferred Share Certificate without
requiring surrender thereof except that any mutilated or defaced Preferred Share
Certificate shall be surrendered. Upon the issuance of any new Preferred Share
Certificate under this Section 2.2(g), the Issuer may require the payment by the
registered Holder thereof of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Preferred Share Paying Agent)
connected therewith. Every new Preferred Share Certificate issued pursuant to
this Section 2.2(g) in lieu of any mutilated, defaced, destroyed, lost or stolen
Preferred Share Certificate shall constitute an original additional contractual
obligation of the Issuer, and such new Preferred Share Certificate shall be
entitled, subject to this Section 2.2(g), to all the benefits of this Agreement
equally and proportionately with any and all other Preferred Share Certificates
duly issued hereunder. The provisions of this Section 2.2(g) are exclusive and
shall preclude (to the extent lawful) all other rights and remedies with respect
to the replacement or payment of mutilated, defaced, destroyed, lost or stolen
Preferred Share Certificates. Section 2.3. Registration. (a) The Issuer shall
keep or cause to be kept the Preferred Share Register in which, subject to such
reasonable regulations as it may prescribe, the Preferred Share Registrar shall
provide for the registration of holders of, and the registration of transfers
and exchanges of, Preferred Shares and Ordinary Shares. The Administrator is
hereby initially appointed as agent of the Issuer to act as the “Preferred Share
Registrar” for the purpose of maintaining the Preferred Share Register and
registering and recording in the Preferred Share Register the Preferred Shares
and transfers of such Preferred Shares as herein provided. Upon any resignation
or removal of the Preferred Share Registrar, the Issuer shall promptly appoint a
successor. The Preferred Share Paying Agent shall promptly provide the Preferred
Share Registrar with all information necessary to prepare and maintain the
Preferred Share Register -8-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre012.jpg]
(upon receipt by the Preferred Share Paying Agent thereof). The Preferred Share
Registrar shall be entitled to rely on such information provided to it pursuant
to the preceding sentence without any liability on its part. (b) The Preferred
Share Paying Agent shall maintain a duplicate share register and shall be
entitled to conclusively rely on such duplicate share register for the purpose
of payment on the Preferred Shares. The Preferred Share Paying Agent shall have
the right to inspect the Preferred Share Register at all reasonable times and to
obtain copies thereof and the Preferred Share Paying Agent shall have the right
to rely upon a certificate executed on behalf of such Preferred Share Registrar
by an Authorized Officer thereof as to the names and addresses of the Holders
and the numbers of such Preferred Shares. If either party becomes aware of any
discrepancies between the Preferred Share Register and the duplicate share
register, it shall promptly inform the other of the same and the Preferred Share
Registrar and the Preferred Share Paying Agent shall cooperatively ensure that
the Preferred Share Register and the duplicate share register are reconciled in
a timely manner and in any case prior to the next Record Date. Notwithstanding
anything to the contrary herein, the Preferred Share Paying Agent shall have no
duty to monitor or determine whether any discrepancies exist between the two
registers. Section 2.4. Registration of Transfer and Exchange of Preferred
Shares. (a) Subject to this Section 2.4 and Section 2.5, upon surrender for
registration of transfer of any Preferred Share Certificates at the offices of
the Preferred Share Paying Agent in compliance with the restrictions set forth
in any legend appearing on any such Preferred Share Certificate, the Preferred
Share Paying Agent shall, upon receipt of all related transfer exhibits,
authenticate such Preferred Share Certificate and deliver such Preferred Share
Certificate (together with any related transfer exhibits) to the Issuer (or to
the Administrator on its behalf) for execution. Upon execution of the Preferred
Share Certificate by the Issuer (or the Administrator on its behalf), the Issuer
shall deliver the Preferred Share Certificate to the Preferred Share Paying
Agent, and the Preferred Share Paying Agent shall deliver, in the name of the
designated transferee or transferees, one or more new Preferred Share
Certificates, each in an Authorized Denomination, of like terms and of a like
number. (b) Subject to this Section 2.4 and Section 2.5, at the option of the
Holder, Preferred Shares may be exchanged for Preferred Shares, each in an
Authorized Denomination, of like terms and of like number upon surrender of the
related Preferred Share Certificate at such office as the Preferred Share Paying
Agent may designate for such purposes. Whenever any Preferred Share Certificate
is surrendered for exchange, the Preferred Share Paying Agent shall authenticate
such Preferred Share Certificate and thereafter deliver such Preferred Share
Certificate to the Issuer for execution (together with any related transfer
exhibits). Upon execution of the Preferred Share Certificate by the Issuer (or
the Administrator on its behalf), the Issuer shall deliver the Preferred Share
Certificate to the Preferred Share Paying Agent, and the Preferred Share Paying
Agent shall deliver such Preferred Share Certificate to the Holder making the
exchange. (c) Preferred Share Certificates representing Preferred Shares issued
upon any registration of transfer or exchange of Preferred Shares shall
represent equity interests of the Issuer entitled to the same benefits under
this Agreement and the Memorandum and Articles as -9-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre013.jpg]
the Preferred Shares represented by the Preferred Share Certificate surrendered
upon such registration of transfer or exchange. (d) All Preferred Share
Certificates presented or surrendered for registration of transfer or exchange
shall be accompanied by an assignment form and a written instrument of transfer
each in a form satisfactory to the Issuer and the Preferred Share Paying Agent,
duly executed by the Holder thereof or its attorney duly authorized in writing.
(e) No service charge shall be made to a Holder for any registration of transfer
or exchange of Preferred Shares, but the Preferred Share Paying Agent may
require payment of a sum sufficient to cover the expenses of delivery (if any)
not made by regular mail or any tax or other governmental charge payable in
connection therewith. (f) The Issuer, the Preferred Share Paying Agent, the
Preferred Share Registrar, and any agent of the Issuer, the Preferred Share
Paying Agent or the Preferred Share Registrar shall treat the Person in whose
name any Preferred Shares are registered on the Preferred Share Register as the
owner of such Preferred Shares on the applicable Record Date for the purpose of
receiving payments in respect of such Preferred Shares and on any other date for
all other purposes whatsoever, and none of the Issuer, the Preferred Share
Paying Agent, the Preferred Share Registrar or any agent of the Issuer, the
Preferred Share Paying Agent or the Preferred Share Registrar shall be affected
by notice to the contrary. Section 2.5. Transfer and Exchange of Preferred
Shares. (a) Restrictions on Transfer. (i) As long as any Note is outstanding,
the Retention Holder must at all times own (for U.S. federal income tax
purposes) 100% of both the Preferred Shares and the Ordinary Shares, and will
not transfer (whether by means of actual transfer or a transfer of beneficial
ownership for U.S. federal income tax purposes), pledge or hypothecate any of
the Preferred Shares or the Ordinary Shares to any other person, entity or
entities, as long as the Issuer receives an opinion of Dechert LLP, Sidley
Austin LLP or another nationally recognized tax counsel experienced in such
matters that such transfer, pledge or hypothecation will not cause the Issuer to
be treated as a foreign corporation engaged in a trade or business within the
United States for U.S. federal income tax purposes or otherwise to become
subject to U.S. federal income tax on a net income basis (or has previously
received an opinion of Dechert LLP, Sidley Austin LLP or another nationally
recognized tax counsel experienced in such matters that the Issuer will be
treated as a foreign corporation that is not engaged in a trade or business
within the United States for U.S. federal income tax purposes, which opinion may
be conditioned, in each case, on compliance with certain restrictions on the
investment or other activities of the Issuer and the Collateral Manager or the
Servicer on behalf of the Issuer). (ii) No Preferred Shares may be sold or
transferred (including, without limitation, by pledge or hypothecation) unless
such sale or transfer is exempt from the registration requirements of the
Securities Act and is exempt under applicable securities laws of any state or
other jurisdiction of the United States. -10-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre014.jpg]
(iii) At all times, if a sale or transfer (including without limitation, by
pledge or hypothecation) of all or a portion of the EHRI is to be made, then the
Preferred Share Registrar and the Preferred Share Paying Agent shall refuse to
register such sale or transfer unless: (A) such sale or transfer is to a
“majority-owned affiliate,” as such term is defined in the Credit Risk Retention
Rules, of the Securitization Sponsor; (B) such sale or transfer will occur after
the termination of the EHRI Transfer Restriction Period; or (C) the Issuer, the
Preferred Share Paying Agent and the Preferred Share Registrar receives an
opinion of Dechert LLP or another nationally recognized securities law counsel
experienced in such matters that such sale or transfer will not result in a
violation of the Credit Risk Retention Rules or that the Credit Risk Retention
Rules no longer apply to such sale or transfer. In connection with any sale or
transfer pursuant to clause (A) or (B) above, the Preferred Share Paying Agent
shall refuse to register such Transfer unless, in addition to a Purchaser
Certificate, it receives (and, upon receipt, may conclusively rely upon) (x) a
certification from the prospective transferee substantially in the form attached
hereto as Exhibit B-1, which certification must be countersigned by the
Securitization Sponsor and (y) a certification from the Holder desiring to
effect such sale or transfer, substantially in the form attached hereto as
Exhibit B-2, which certification must be countersigned by the Securitization
Sponsor. Upon receipt of the foregoing certifications or opinion, as applicable,
the Preferred Share Registrar and the Preferred Share Paying Agent shall,
subject to Section 2.4 and the other provisions of this Section 2.5, reflect all
or any such portion of the EHRI in the name of the prospective transferee. Any
purported transfer or exchange in violation of the foregoing requirements shall
be null and void ab initio. (b) No Preferred Shares may be offered, sold,
delivered or transferred (including, without limitation, by pledge or
hypothecation) except to (i) (A) a non-U.S. person (as defined under Regulation
S) in accordance with the requirements of Regulation S or (B) both (x) a
Qualified Institutional Buyer and (y) a Qualified Purchaser and (ii) in
accordance with any other applicable law. (c) No Preferred Shares may be
offered, sold or delivered within the United States or to, or for the benefit
of, U.S. persons (as defined in Regulation S) except in accordance with Rule
144A or an exemption from the registration requirements of the Securities Act,
to Persons purchasing for their own account or for the accounts of one or more
Qualified Institutional Buyers for which the purchaser is acting as a fiduciary
or agent. Preferred Shares may be sold or resold, as the case may be, in
offshore transactions to non-U.S. persons (as defined in Regulation S) in
reliance on Regulation S. None of the Issuer, the Preferred Share Paying Agent,
the Preferred Share Registrar or any other Person may register the Preferred
-11-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre015.jpg]
Shares under the Securities Act or any state securities laws or the applicable
laws of any other jurisdiction. (d) No transfer of Preferred Shares to a
proposed transferee that is or will be, or is acting on behalf of or using any
assets of any Person that is or will become, a Benefit Plan Investor will be
effective, and the Preferred Share Paying Agent will not process or recognize
any such transfer. Beneficial interests in Preferred Shares may not at any time
be acquired or held by or on behalf of a Benefit Plan Investor. No transfer of
Preferred Shares will be effective, and the Issuer and the Preferred Share
Paying Agent will not recognize any such transfer, if the transferee’s
acquisition, holding or disposition of such interest constitutes or will
constitute or otherwise result in a prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code (or, in the case of a plan subject to Similar
Law, a violation of Similar Law) unless an exemption is available (all of the
conditions of which have been satisfied) or any other violation of an applicable
requirement of ERISA, the Code or other applicable law. Notwithstanding anything
contained herein to the contrary, the Preferred Share Paying Agent and the
Preferred Share Registrar shall not be responsible for ascertaining whether any
transfer complies with the registration provisions of or any exemptions from the
Securities Act, applicable state securities laws or the applicable laws of any
other jurisdiction, ERISA, the Code or the Investment Company Act; provided,
that if a Purchaser Certificate is specifically required by the express terms of
this Section 2.5 to be delivered to the Preferred Share Paying Agent, the
Preferred Share Paying Agent shall be under a duty to receive and examine the
same to determine whether or not the certificate conforms on its face to the
terms of this Agreement and shall promptly notify the party delivering the same
if such Purchaser Certificate does not comply with such terms. (e) Transfers and
exchanges of Certificates, in whole or in part, shall only be made in accordance
with this Section 2.5(e). Any purported transfer or exchange in violation of the
following requirements shall be null and void ab initio, the Issuer shall not
execute and the Preferred Share Paying Agent shall not deliver Preferred Share
Certificates with respect to the transfer or exchange and the Preferred Share
Registrar shall not register any such purported transfer. (i) Transfer—Preferred
Share Certificate to Preferred Share Certificate. If a Holder of a Preferred
Share Certificate wishes at any time to transfer such Preferred Share
Certificate to a Person that will take delivery in the form of Certificates,
such Holder may transfer or cause the transfer of such interest for an
equivalent interest in one or more Certificates (in Authorized Denominations),
but only upon delivery of the documents set forth in the following sentence.
Upon receipt by the Preferred Share Paying Agent of: (A) the Preferred Share
Certificates properly endorsed for assignment to the transferee; and -12-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre016.jpg]
(B) a Purchaser Certificate; the Preferred Share Paying Agent shall cancel such
Preferred Share Certificates, authenticate such new Preferred Share Certificate
and arrange for new Preferred Share Certificates to be executed by the Issuer
and, upon the Preferred Share Paying Agent’s receipt of such executed Preferred
Share Certificates, the Preferred Share Paying Agent shall deliver one or more
Preferred Share Certificates registered in the name and number specified in the
Purchaser Certificate (the aggregate number of such Preferred Shares being equal
to the interest delivered to the Preferred Share Paying Agent) and in Authorized
Denominations. The Preferred Share Paying Agent shall record the exchange on the
duplicate share register and instruct the Preferred Share Registrar to, and the
Preferred Share Registrar shall upon such instruction, record the exchange in
the Preferred Share Register. (ii) Exchange—Preferred Share Certificate to
Preferred Share Certificate. If a Holder of a Preferred Share Certificate wishes
at any time to exchange such Preferred Share Certificate for one or more
Certificates, such Holder may exchange or cause such exchange for an equivalent
interest in one or more Certificates (in Authorized Denominations), but only
upon delivery of the documents set forth in the following sentence. Upon receipt
by the Preferred Share Paying Agent of: (A) the Preferred Share Certificates
properly endorsed for exchange; and (B) a Purchaser Certificate; the Preferred
Share Paying Agent shall cancel such Preferred Share Certificates, authenticate
such new Preferred Share Certificate and arrange for new Preferred Share
Certificates to be executed by the Issuer and, upon the Preferred Share Paying
Agent’s receipt of such executed Preferred Share Certificates, the Preferred
Share Paying Agent shall deliver one or more Preferred Share Certificates,
registered in the names and numbers specified in the Purchaser Certificate (the
aggregate number of Preferred Shares being equal to the number of Preferred
Shares delivered to the Preferred Share Paying Agent) and in Authorized
Denominations. The Preferred Share Paying Agent shall record the exchange on the
duplicate share register and instruct the Preferred Share Registrar to, and the
Preferred Share Registrar shall upon such instruction, record the transfer in
the Preferred Share Register. (f) Preferred Share Certificates shall bear a
legend substantially in the form set forth in Exhibit A unless there is
delivered to the Issuer such satisfactory evidence, which may include an Opinion
of Counsel, as may be reasonably required by the Issuer to the effect that
neither such applicable legend nor the restrictions on transfer set forth
therein are required to ensure that transfers thereof comply with the provisions
of Rule 144A under, Section 4(a)(2) of, or Regulation S under, the Securities
Act, as applicable, and to ensure that neither the Issuer nor the pool of
Collateral becomes an investment company required to be registered under the
Investment Company Act. Preferred Share Certificates that are delivered to the
Preferred Share Paying Agent by or on behalf of the Issuer without such legend
shall be conclusive evidence that -13-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre017.jpg]
the Issuer has satisfied any conditions precedent, and the Preferred Share
Paying Agent shall have no obligation to determine whether such legend is
required. The Preferred Share Paying Agent shall make no representation or
warranty to the validity of any Preferred Share, except to the extent of its own
signature thereon. (g) The Preferred Share Registrar may rely conclusively on
any directions given by the Issuer or the Preferred Share Paying Agent in
accordance with this Agreement without further review, to effect the transfer of
Preferred Shares by making all necessary entries in the Preferred Share Register
and shall have no liability for acting in reliance on any such directions. (h)
Notwithstanding anything contained herein to the contrary, at all times, if a
transfer of all or any portion of the EHRI after the Closing Date is to be made,
then the Preferred Share Registrar shall refuse to register such transfer unless
it receives (and, upon receipt, may conclusively rely upon) (i) a certification
from such Holder’s prospective transferee and (ii) a certification from the
Holder of the EHRI desiring to effect such transfer, each, in form and
substance, acceptable to the Securitization Sponsor. Upon receipt of the
foregoing certifications, the Preferred Share Registrar shall, subject to this
Section 2.5, reflect such EHRI in the name of the prospective transferee.
Section 2.6. [Reserved] Section 2.7. Non-Permitted Holders. (a) Notwithstanding
any other provision in this Agreement, any transfer of a beneficial interest in
Preferred Shares to a Non-Permitted Holder shall be null and void ab initio and
any such purported transfer of which the Issuer or the Preferred Share Paying
Agent shall have notice may be disregarded by the Issuer and the Preferred Share
Paying Agent for all purposes at any time after either of them learns that any
Person is or has become a Non-Permitted Holder. (b) If any Non-Permitted Holder
becomes the beneficial owner of Preferred Shares, the Issuer shall, promptly
after discovery of any such Non-Permitted Holder by the Issuer or the Preferred
Share Paying Agent (and notice by the Preferred Share Paying Agent to the
Issuer, if the Preferred Share Paying Agent makes the discovery), send notice to
such Non-Permitted Holder demanding that such Non-Permitted Holder transfer its
Preferred Shares or interest to a Person that is not a Non-Permitted Holder
within 30 days of the date of such notice. If such Non-Permitted Holder fails to
so transfer such Preferred Shares or interest, the Issuer shall have the right,
without further notice to the Non-Permitted Holder, to sell such Preferred
Shares or interest in Preferred Shares to a purchaser selected by the Issuer
that is not a Non-Permitted Holder on such terms as the Issuer may choose. The
Issuer may retain an investment bank to act on the Issuer’s behalf or request
one or more bids from one or more brokers or other market professionals that
regularly deal in securities similar to the Preferred Shares, and the Issuer
will sell such Preferred Shares or interest to the highest such bidder. However,
the Issuer may select a purchaser by any other means determined by it in its
sole discretion. Each Holder of Preferred Shares, the Non-Permitted Holder and
each other Person in the chain of title from the Holder to the Non-Permitted
Holder, by its acceptance of an interest in -14-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre018.jpg]
the applicable Preferred Shares, agrees to cooperate with the Issuer and the
Preferred Share Paying Agent to effect such transfers. The proceeds of such
sale, net of any commissions, expenses and taxes due in connection with such
sale shall be remitted to the Non-Permitted Holder. The terms and conditions of
any sale under this subsection shall be determined in the sole discretion of the
Issuer, and none of the Issuer, Preferred Share Registrar or the Preferred Share
Paying Agent shall be liable to any Person having an interest in the Preferred
Shares sold as a result of any such sale or the exercise of such discretion.
Section 2.8. Certain Tax Matters. (a) The Issuer, and each Holder by acceptance
of such Preferred Shares, each agree, where permitted by applicable law and
unless the Issuer is a Qualified REIT Subsidiary, to treat such Preferred Shares
as an equity interest in the Issuer for U.S. federal, State and local income and
franchise tax purposes. (b) The Issuer and the Preferred Share Paying Agent
agree that they do not intend for this Agreement to represent an agreement to
enter into a partnership, a joint venture or any other business entity for U.S.
federal income tax purposes. The Issuer and the Preferred Share Paying Agent
shall not represent or otherwise hold themselves out to the IRS or other third
parties as partners in a partnership or members of a joint venture or other
business entity for U.S. federal income tax purposes. (c) The Issuer shall not
elect to be treated as a partnership and neither the Issuer, nor the Preferred
Share Paying Agent shall file or cause to be filed any U.S. federal, State or
local partnership tax return with respect to this Agreement. (d) The Issuer
shall take all actions necessary or advisable to allow the Issuer to comply with
FATCA, including, appointing any agent or representative to perform due
diligence, withholding or reporting obligations of the Issuer pursuant to FATCA.
The Issuer shall provide any certification or documentation (including the
applicable IRS Form W-9 (or if required, the applicable IRS Form W-8) or any
successor form) to any payor (as defined in FATCA) from time to time as provided
by law to minimize U.S. withholding tax under FATCA. Section 2.9. Provisions of
the Indenture and Servicing Agreement. Each Holder of the Preferred Shares, by
its acceptance of the Preferred Shares issued hereunder, agrees to be bound by
the provisions of the Indenture and Servicing Agreement relating to the
Preferred Shares. Notwithstanding the foregoing, the Issuer may, without the
consent of any party other than any Holder of Preferred Shares affected thereby,
reorganize the Preferred Shares with different or additional classes or
components so long as the aggregate liquidation preference of the Preferred
Shares and their aggregate entitlement to dividends and distributions is not
increased, and the Issuer may amend its organizational documents to effect such
reorganization of Preferred Shares. -15-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre019.jpg]
ARTICLE III. DISTRIBUTIONS TO THE HOLDERS Section 3.1. Disbursement of Funds.
(a) The Class P Preferred Shares outstanding will have an aggregate stated
redemption price from time to time equal to the Aggregate Outstanding Portfolio
Balance minus the Aggregate Outstanding Amount of all Classes of Notes (the
“Class P Preferred Shares Stated Redemption Price”). The Class P Preferred
Shares will have a stated dividend rate equal to the weighted average of the
interest rates on the Mortgage Assets with respect to the related Interest
Accrual Period, expressed on an actual/360 basis. Such dividend rate will be
applied to the outstanding Class P Preferred Share Notional Amount. (b) The
Class X Preferred Shares outstanding will have a notional amount from time to
time equal to the outstanding Class P Preferred Share Notional Amount (the
“Class X Preferred Share Notional Amount”). The Class X Preferred Shares will
have a stated dividend rate of the Class X Preferred Rate. Such dividend rate
will be applied to the outstanding Class X Preferred Share Notional Amount. (c)
The Class R Preferred Shares will be entitled to any amount remaining after all
distributions to the Class P Preferred Shares and the Class X Preferred Shares
(including, without limitation, any accrued and unpaid dividends and Class P
Preferred Shares Stated Redemption Price) have been made in accordance with the
priority of distribution described herein. (d) Subject to Section 3.2, on each
Payment Date (including any Redemption Date and the Stated Maturity Date) the
Preferred Share Paying Agent shall apply the Available Funds to make payment (i)
of dividends and (ii) with respect to any Redemption Date or Stated Maturity
Date, the Redemption Price, to each Holder on the relevant Record Date, on a pro
rata basis in accordance with the priority of distribution described herein. (e)
Notwithstanding the foregoing, in accordance with the provisions of Section
12.2(b) of the Indenture and at any time when the Retention Holder holds 100% of
the Preferred Shares, the Retention Holder may designate all or any portion of
the Available Funds, which would otherwise be distributed to the Preferred Share
Paying Agent for payment on the Preferred Shares, for deposit into the Preferred
share Distribution Account as a contribution to the Issuer. Any such amounts
paid to the Issuer as a contribution shall be deemed for all purposes as having
been paid to the Preferred Share Paying Agent pursuant to the Priority of
Payments in the Indenture. (f) Payments will be made by wire transfer to a U.S.
dollar account maintained by such Holder as notified to the Preferred Share
Paying Agent or, in the absence of such notification, by U.S. dollar check
delivered by first class mail to the Holder at its address of record. The
Preferred Share Registrar shall, upon request, provide the Preferred Share
Paying Agent with a certified list of the Holders and all relevant information
regarding the Holders as the Preferred Share Paying Agent may require promptly
and in each case no later than five -16-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre020.jpg]
Business Days after receipt of such request (or each relevant Record Date, if
sooner or if no such request is made); provided, that in no event shall the
Preferred Share Registrar be expected to respond in less than two Business Days
from receipt of such request. (g) Subject to Section 3.1(d), the Preferred Share
Paying Agent shall distribute all amounts to be paid in accordance with the
Priority of Payments to the holders of the Preferred Shares as follows: (i)
Interest Proceeds. On each Payment Date, Available Funds that constitute
Interest Proceeds under the Indenture shall be distributed in the following
order of priority: (A) to the Class P Preferred Shares, to the extent of accrued
and unpaid dividends thereon; (B) to the Class X Preferred Shares, to the extent
of accrued and unpaid dividends thereon; and (C) to the Class R Preferred
Shares, the remaining Interest Proceeds (if any) in the Preferred Share
Distribution Account. (ii) Principal Proceeds. On each Payment Date, Available
Funds that constitute Principal Proceeds under the Indenture shall be
distributed in the following order of priority: (A) to the Class P Preferred
Shares, pro rata based on the aggregate Class P Preferred Shares Notional
Amount, in partial redemption thereof, until the Class P Preferred Shares
Notional Amount has been reduced to zero; (B) to the Class X Preferred Shares,
(1) any accrued and unpaid dividends thereon (to the extent not paid pursuant to
clause (g)(i)(B) above), plus (2) $1,000, until such amount has been reduced to
zero; and (C) to the Class R Preferred Shares, the remaining Principal Proceeds
(if any) in the Preferred Share Distribution Account. Section 3.2. Condition to
Payments. (a) As a condition to payment of any amount hereunder without the
imposition of U.S. withholding tax, the Preferred Share Paying Agent, on behalf
of the Issuer, shall require certification acceptable to it to enable the Issuer
and the Preferred Share Paying Agent to determine their duties and liabilities
with respect to any taxes or other charges that they may be required to deduct
or withhold from payments in respect of the Preferred Shares under any present
or future law or regulation of the United States or any present or future law or
regulation of any political subdivision thereof or taxing authority therein or
to comply with any reporting or other requirements under such law or regulation.
Without limiting the foregoing, as a condition to any payment on the Preferred
Shares without U.S. federal back-up withholding, the Issuer shall require the
delivery of properly completed and signed applicable U.S. federal -17-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre021.jpg]
income tax certifications (generally, an IRS Form W-9 (or applicable successor
form) in the case of a Person that is a “United States person” as defined in the
Code or an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or applicable
successor form), in the case of a Person that is not a “United States person”
within the meaning of the Code). In addition, the Issuer or any of its agents
shall require (i) complete and accurate information and documentation that may
be required to enable the Issuer or any of its agents to comply with FATCA and
(ii) each Holder to agree that the Issuer and/or any of its agents may (1)
provide such information and documentation and any other information concerning
its investment in the Preferred Shares to the Cayman Islands Tax Information
Authority (including, without limitation, the properly completed and executed
“Entity Self-Certification Form” or “Individual Self-Certification Form” (in the
forms published by the Cayman Islands Department for International Tax
Cooperation, which forms can be obtained at
http://www.tia.gov.ky/pdf/CRS_Legislation.pdf)), the U.S. Internal Revenue
Service and any other relevant tax authority and (2) take any other actions
necessary for the Issuer or the Co-Issuer to comply with FATCA or necessary to
provide to the Cayman Islands Tax Information Authority pursuant to the Cayman
Islands Tax Information Authority Law (2017 Revision) and the Organization for
Economic Co-operation and Development’s Standard for Automatic Exchange of
Financial Account Information – Common Reporting Standard (each as amended)
(including any implementing legislation, rules, regulations and guidance notes
with respect to such laws). Amounts properly withheld under the Code or other
applicable law by any Person from a payment of dividends to any Holder shall be
considered as having been paid by the Issuer to such Holder for all purposes of
this Agreement. (b) [Reserved] (c) Notwithstanding anything in this Agreement to
the contrary, distributions of Available Funds on any Payment Date (including
any Redemption Date or the Stated Maturity Date), shall be subject to the Issuer
being solvent under Cayman Islands law (defined as the Issuer being able to pay
its debts as they become due in the ordinary course of business) immediately
prior to, and after giving effect to, such payment as determined by the Issuer.
(d) If the Issuer determines that the condition set forth in subsection (c)
above is not satisfied with respect to any portion of the Available Funds on
such Payment Date, the Issuer shall instruct the Preferred Share Paying Agent in
writing on or before one Business Day prior to such Payment Date that such
portion should not be paid, and the Preferred Share Paying Agent shall not pay
the same until the first succeeding Payment Date or, in the case of any payments
which would otherwise be payable on any Redemption Date or the Stated Maturity
Date, until the first succeeding Business Day, upon which the Issuer notifies
the Preferred Share Paying Agent in writing that each condition is satisfied.
Any amounts so retained will be held in the Preferred Share Distribution Account
until such amounts are paid, subject to the availability of such funds under
Cayman Islands law to pay any liability of the Issuer. In the absence of such
notification from the Issuer, the Preferred Share Paying Agent may conclusively
assume that the condition set forth in subsection (c) has been satisfied and
shall pay the amounts due under this Agreement. -18-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre022.jpg]
Section 3.3. The Preferred Share Distribution Account. The Preferred Share
Paying Agent shall, prior to the Closing Date, establish a single, segregated,
non-interest bearing trust account, which shall be designated as the “Preferred
Share Distribution Account” for the benefit of the Issuer (the “Preferred Share
Distribution Account”). The Preferred Share Paying Agent shall promptly credit
all Available Funds to the Preferred Share Distribution Account. All sums
payable by the Preferred Share Paying Agent hereunder shall be paid out of the
Preferred Share Distribution Account. For the avoidance of doubt, the Preferred
Share Distribution Account (and interest, if any, earned on amounts on deposit
therein) shall be owned by the Issuer (or the related REIT so long as the Issuer
is a Qualified REIT Subsidiary) for U.S. federal income tax purposes. Section
3.4. Redemption. The Preferred Shares shall be redeemed (in whole but not in
part) by the Issuer at the Redemption Price on any Redemption Date or on the
Stated Maturity Date (if not redeemed earlier). Notwithstanding any other
provision herein, if no funds are available to pay Holders pursuant to the
Indenture and this Agreement, the Issuer may redeem the Preferred Shares (in
whole but not in part) for no consideration (i) on any Redemption Date, (ii) on
the Stated Maturity Date or (iii) upon an acceleration of the Notes as a result
of an Event of Default, as defined in the Indenture. Section 3.5. Fees or
Commissions in Connection with Disbursements. All payments by the Preferred
Share Paying Agent hereunder shall be made without charging any commission or
fee to the Holders. Section 3.6. Liability of the Preferred Share Paying Agent
in Connection with Disbursements. (a) Notwithstanding anything herein, the
Preferred Share Paying Agent shall not incur any personal liability to pay
amounts due to Holders and shall only be required to make payments, including
the payment of dividends, if there are sufficient funds in the Preferred Share
Distribution Account to make such payments. (b) Except as otherwise required by
applicable law, any funds deposited with the Preferred Share Paying Agent and
held in the Preferred Share Distribution Account or otherwise held for payment
on the Preferred Shares and remaining unclaimed for two years after such payment
has become due and payable shall be paid to the Issuer; and the Holder of such
Preferred Shares shall thereafter look only to the Issuer for payment of such
amounts and all liability of the Preferred Share Paying Agent with respect to
such funds (but only to the extent of the amounts so paid to the Issuer) shall
thereupon cease. The Preferred Share Paying Agent, before being required to make
any such release of payment, may, but shall not be required to, adopt and employ
at the expense of the Issuer any reasonable means of notification of such
release of payment, including, but not limited to, arranging with the Preferred
Share Registrar for the Preferred Share Registrar to mail notice of such release
to Holders whose right to or interest in amounts due and payable but not claimed
is determinable from the records of the Issuer or Preferred Share Paying Agent,
as applicable, at the last address of record of each such Holder. -19-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre023.jpg]
ARTICLE IV. ACCOUNTING AND REPORTS Section 4.1. Reports and Notices. (a) The
Preferred Share Paying Agent shall cause to be made available to the Holders the
reports required to be made available by the Note Administrator pursuant to
Section 10.12 of the Indenture. (b) The Preferred Share Paying Agent shall
notify the Preferred Shareholders of the occurrence of an Event of Default under
the Indenture of which it receives notice from the Trustee or the Issuer.
Section 4.2. Notice of Plan Assets. The Preferred Share Paying Agent has no duty
to investigate whether the assets of the Issuer are reasonably likely to be
deemed “plan assets” (within the meaning of the Plan Asset Regulation); however,
in the event that any officer within the corporate trust office of the Preferred
Share Paying Agent (or any successor thereto) working on matters related to the
Issuer has actual knowledge that the assets of the Issuer are “plan assets,” the
Preferred Share Paying Agent will promptly provide notice to the Preferred Share
Registrar for forwarding to the Issuer and the Holders. Section 4.3. Requests by
Independent Accountants. Upon written request by Independent accountants
appointed by the Issuer, the Preferred Share Registrar shall provide to them
that information contained in the Preferred Share Register needed for them to
provide tax information to the Holders. Section 4.4. Rule 144A Information. At
any time when the Issuer is not subject to Section 13 or 15(d) of the Exchange
Act and is not exempt from reporting pursuant to Rule 12g3-2(b) under the
Exchange Act, upon the written request of a Holder, the Issuer shall promptly
furnish or cause to be furnished Rule 144A Information, and deliver such Rule
144A Information to such Holder, to a prospective purchaser designated by such
Holder or beneficial owner or to the Preferred Share Paying Agent for delivery
to such Holder or a prospective purchaser designated by such Holder, in order to
permit required or protective compliance by any such Holder with Rule 144A in
connection with the resale of any such Preferred Shares. “Rule 144A Information”
shall be information that is required by subsection (d)(4) of Rule 144A. Section
4.5. Tax Information. If the Issuer is no longer a Qualified REIT Subsidiary,
the Issuer shall provide to each beneficial owner of Preferred Shares any
information that the beneficial owner reasonably requests in order for the
beneficial owner to (i) comply with its federal state, or local tax and
information returns and reporting obligations, (ii) make and maintain a
“qualified electing fund” -20-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre024.jpg]
election (as defined in the Code) with respect to the Issuer (including a “PFIC
Annual Information Statement” as described in Treasury Regulation §1.1295-1(g)
(or any successor Treasury Regulation or IRS release or notice), including all
representations and statements required by such statement), or (iii) comply with
filing requirements that arise as a result of the Issuer being classified as a
“controlled foreign corporation” for U.S. federal income tax purposes (such
information to be provided at such beneficial owner’s expense); provided that
the Issuer shall not file, or cause to be filed, any income or franchise tax
return in the United States or any state of the United States unless it shall
have obtained advice from Dechert LLP, Sidley Austin LLP or an opinion of other
nationally recognized U.S. tax counsel experienced in such matters prior to such
filing that, under the laws of such jurisdiction, the Issuer is required to file
such income or franchise tax return. If required to prevent the withholding or
imposition of United States income tax, (i) the Issuer and each beneficial owner
shall deliver or cause to be delivered an IRS Form W-9, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or successor applicable form, and (ii) the Issuer,
with respect to (as applicable) an item included in the Collateral, shall
deliver or cause to be delivered an IRS Form W-9 or IRS Form W-8BEN-E to each
issuer, counterparty or Preferred Share Paying Agent at the time such item
included in the Collateral is purchased or entered into (or if such item is held
at the time that the Issuer ceases to be a Qualified REIT Subsidiary, at that
time) and thereafter prior to the expiration or obsolescence of such form.
ARTICLE V. THE PREFERRED SHARE PAYING AGENT Section 5.1. Appointment of
Preferred Share Paying Agent. The Issuer hereby appoints the Bank to act as the
Preferred Share Paying Agent, and the Bank hereby accepts such appointment. The
Issuer hereby appoints the Administrator to act as the Preferred Share
Registrar, and the Administrator hereby accepts such appointment. The Issuer
hereby authorizes the Preferred Share Paying Agent and the Administrator to
perform their respective obligations as provided in this Agreement. Section 5.2.
Resignation and Removal. The Preferred Share Paying Agent may at any time resign
as Preferred Share Paying Agent by giving written notice to the Issuer of its
resignation, specifying the date on which its resignation shall become effective
(which date shall not be less than 60 days after the date on which such notice
is given unless the Issuer shall agree to a shorter period). The Issuer may
remove the Preferred Share Paying Agent at any time by giving written notice of
not less than 60 days to the Preferred Share Paying Agent specifying the date on
which such removal shall become effective. Such resignation or removal shall
only take effect upon the appointment by the Issuer of a successor Agent and
upon the acceptance of such appointment by such successor Agent or, in the
absence of such appointment, the assumption of the duties of the Preferred Share
Paying Agent by the Issuer; provided, however, that in any event, such
resignation or removal shall take effect not later than one year from the date
of such notice of resignation or removal. The Issuer shall provide notice to the
Rating Agencies of any successor -21-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre025.jpg]
Preferred Share Paying Agent appointed pursuant to this section to the Rating
Agencies pursuant to this Agreement, provided that no such notice shall be
required in the event that the successor Preferred Share Paying Agent is a
Person succeeding to all or substantially all of the institutional trust
services business of the Preferred Share Paying Agent. If the same Person is
acting as the Note Administrator under the Indenture and the Preferred Share
Paying Agent hereunder, and the Note Administrator has resigned or has been
terminated under the Indenture, then the Preferred Share Paying Agent shall also
be deemed to have been resigned or terminated hereunder. Section 5.3. Fees;
Expenses; Indemnification; Liability. (a) Pursuant to, and at the times and to
the extent contemplated by the Indenture, the Issuer shall pay to the Preferred
Share Paying Agent compensation at such amounts and/or rates as shall be agreed
between the Issuer and the Preferred Share Paying Agent and from time to time
shall reimburse the Preferred Share Paying Agent for its reasonable out-of-
pocket expenses (including reasonable legal fees and expenses), disbursements,
and advances incurred or made in accordance with any provisions of this
Agreement, except any such expense, disbursement, or advance that may be
attributable to its gross negligence, bad faith or willful misconduct. The
obligations of the Issuer to the Preferred Share Paying Agent pursuant to the
Indenture and this Section 5.3(a) shall survive the resignation or removal of
the Preferred Share Paying Agent and the satisfaction or termination of this
Agreement. (b) The Issuer shall indemnify and hold harmless the Preferred Share
Paying Agent, the Preferred Share Registrar and their respective directors,
officers, employees, and agents from and against any and all liabilities, costs
and expenses (including reasonable legal fees and expenses) relating to or
arising out of or in connection with its or their performance under this
Agreement, except to the extent that they are caused by the gross negligence,
bad faith, or willful misconduct of the Preferred Share Paying Agent or the
Preferred Share Registrar, as the case may be, or any of their respective
directors, officers, employees and agents. The foregoing indemnity includes, but
is not limited to, any action taken or omitted in good faith within the scope of
this Agreement upon telephone, facsimile or other electronically transmitted
instructions, if authorized herein, received from or reasonably believed by the
Preferred Share Paying Agent or the Preferred Share Registrar, as the case may
be, acting in good faith, to have been given by, an Authorized Officer of the
Issuer. This indemnity shall be payable in accordance with the Priority of
Payments set forth in the Indenture and shall survive the resignation or removal
of the Preferred Share Paying Agent or the Preferred Share Registrar, as the
case may be, and the satisfaction or termination of this Agreement. (c) The
Preferred Share Paying Agent shall carry out its duties hereunder in good faith
and without gross negligence or willful misconduct. None of the Preferred Share
Paying Agent, the Preferred Share Registrar or their respective directors,
officers, employees or agents shall be liable for any act or omission hereunder
except in the case of gross negligence, bad faith, or willful misconduct of the
Preferred Share Paying Agent or the Preferred Share Registrar, as the case may
be, in violation of its duties under this Agreement. The duties and obligations
of the Preferred Share Paying Agent and the Preferred Share Registrar, as the
case may be, and their respective employees or agents shall be determined solely
by the express provisions of this Agreement, and they shall not be liable except
for the performance of such duties and obligations as are specifically set forth
herein, and no implied covenants shall be read -22-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre026.jpg]
into this Agreement against them. The Preferred Share Paying Agent and the
Preferred Share Registrar, as the case may be, may consult with counsel and
shall be protected in any action reasonably taken in good faith in accordance
with the advice of such counsel. Notwithstanding anything contained herein, in
no event shall the Preferred Share Paying Agent be liable for special, indirect
or consequential loss or damage of any kind whatsoever (including but not
limited to lost profits), even if the Preferred Share Paying Agent has been
advised of such loss or damage and regardless of the form of action. (d) Each of
the Preferred Share Paying Agent and the Preferred Share Registrar may rely
conclusively on any notice, certificate or other document furnished to it
hereunder and reasonably believed by it in good faith to be genuine. Neither the
Preferred Share Paying Agent nor the Preferred Share Registrar shall be liable
for any action taken by it in good faith and reasonably believed by it to be
within the discretion or powers conferred upon it, or taken by it pursuant to
any direction or instruction by which it is governed hereunder, or omitted to be
taken by it by reason of the lack of direction or instruction required hereby
for such action. The Preferred Share Paying Agent and the Preferred Share
Registrar shall in no event be liable for the application or misapplication of
funds by any other Person, or for the acts or omissions of any other Person. The
Preferred Share Paying Agent and the Preferred Share Registrar shall not be
bound to make any investigation into the facts or matters stated in any
certificate, report or other document; provided that, if the form thereof is
prescribed by this Agreement, the Preferred Share Paying Agent and the Preferred
Share Registrar shall examine the same to determine whether it conforms on its
face to the requirements hereof. The Preferred Share Paying Agent and the
Preferred Share Registrar may exercise or carry out any of its duties under this
Agreement either directly or indirectly through agents or attorneys, and shall
not be responsible for any acts or omissions on the part of any such agent or
attorney appointed with due care. To the extent permitted by applicable law, the
Preferred Share Paying Agent and the Preferred Share Registrar shall not be
required to give any bond or surety in the execution of its duties. The
Preferred Share Paying Agent and the Preferred Share Registrar shall not be
deemed to have knowledge or notice of any matter unless actually known to a
Responsible Officer of the Preferred Share Paying Agent or unless the Preferred
Share Paying Agent or the Preferred Share Registrar, as the case may be, has
received written notice thereof from the Issuer, the Note Administrator, the
Trustee or the Holder of a Preferred Share. ARTICLE VI. [RESERVED] ARTICLE VII.
MISCELLANEOUS PROVISIONS Section 7.1. Amendment. This Agreement may not be
amended by any party hereto except (i) in writing executed by each party hereto
and (ii) with the prior written consent of Holders of a Majority of the
Preferred Shares. -23-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre027.jpg]
Section 7.2. Notices; Rule 17g-5 Procedures. (a) Except as otherwise expressly
provided herein, any notice or other document provided or permitted by this
Agreement or the Indenture to be made upon, given or furnished to, or filed with
any of the parties hereto shall be sufficient for every purpose hereunder if
made, given, furnished or filed in writing and mailed by certified mail, return
receipt requested, hand delivered, sent by courier service guaranteeing delivery
within two Business Days or transmitted by electronic mail or facsimile in
legible form at the following addresses. Any such notice shall be deemed
delivered upon receipt unless otherwise provided herein. (i) to the Preferred
Share Paying Agent at Wells Fargo Bank, National Association, 9062 Old Annapolis
Road, Columbia, Maryland, 21045-1951 Attention: Corporate Trust Services (CMBS),
GPMT 2019-FL2, or at any other address previously furnished in writing by the
Preferred Share Paying Agent; (ii) to the Issuer at c/o MaplesFS Limited, PO Box
1093, Boundary Hall, Cricket Square, KY1-1102, Cayman Islands, or at any other
address previously furnished in writing by the Issuer; or (iii) to the Preferred
Share Registrar at MaplesFS Limited, PO Box 1093, Boundary Hall, Cricket Square,
KY1-1102, Cayman Islands, or at any other address previously furnished in
writing by the Preferred Share Registrar. (b) Each of the parties hereto agrees
that (i) it will not orally communicate information to the Rating Agencies for
purposes of determining the initial credit rating of the Notes or undertaking
surveillance of the Notes unless such oral communication is summarized in
writing and the summary is promptly delivered to the 17g-5 Information Provider
to be posted on the 17g-5 Website pursuant to the Indenture, and (ii) it shall
cause any notice or other written communication provided by such Person to the
Rating Agencies to be delivered to the 17g-5 Information Provider at
17g5informationprovider@wellsfargo.com for posting to the 17g-5 Website prior to
its delivery to the Rating Agencies, and otherwise comply with the Rule 17g-5
Procedures set forth in Section 14.13 of the Indenture. Section 7.3. Governing
Law. THIS AGREEMENT AND ALL DISPUTES ARISING HEREFROM OR RELATING HERETO SHALL
BE GOVERNED IN ALL RESPECTS (WHETHER IN CONTRACT OR IN TORT) BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS
MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF
THE STATE OF NEW YORK. Section 7.4. Non-Petition; Limited Recourse. None of the
Preferred Share Paying Agent, the Preferred Share Registrar or any Holder may,
prior to the date which is one year (or if longer the applicable preference
period -24-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre028.jpg]
then in effect) plus one day after the payment in full of the Notes, institute
against, or join any other Person in instituting against, the Issuer, the
Co-Issuer or any Permitted Subsidiary any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings, or other
proceedings under Cayman Islands, U.S. federal or state bankruptcy or similar
laws of any jurisdiction. Notwithstanding any other provisions of this
Agreement, recourse in respect of any obligations of the Issuer hereunder
arising from time to time and at any time will be limited to the cash proceeds
of the Collateral at such time as applied in accordance with the Priority of
Payments and, on the exhaustion thereof, all obligations of, and any remaining
claims against, the Issuer arising from this Agreement or any transactions
contemplated hereby shall be extinguished and shall not thereafter revive. The
provisions of this Section 7.4 shall survive termination of this Agreement for
any reason whatsoever. Section 7.5. No Partnership or Joint Venture. The Issuer,
the Preferred Share Registrar and the Preferred Share Paying Agent are not
partners or joint venturers with each other and nothing in this Agreement shall
be construed to make them such partners or joint venturers or impose any
liability as such on any of them. Section 7.6. Counterparts. This Agreement may
be signed in two or more counterparts with the same effect as if the signatures
thereto and hereto were upon the same instrument. [SIGNATURE PAGES FOLLOW] -25-



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre029.jpg]
IN WITNESS WHEREOF, we have set our hands as of the date first written above.
GPMT 2019-FL2, LTD., as Issuer By: ____________________________________ Name:
Title: [SIGNATURES CONTINUE ON FOLLOWING PAGE] GPMT 2019-FL2 – Preferred Share
Paying Agency Agreement



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre030.jpg]
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Preferred Share Paying Agent By:
____________________________________ Name: Title: [SIGNATURES CONTINUE ON
FOLLOWING PAGE] GPMT 2019-FL2 – Preferred Share Paying Agency Agreement



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre031.jpg]
MAPLESFS LIMITED, as Preferred Share Registrar and Administrator By:
____________________________________ Name: Title: GPMT 2019-FL2 – Preferred
Share Paying Agency Agreement



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre032.jpg]
EXHIBIT A PREFERRED SHARE CERTIFICATE GPMT 2019-FL2, LTD. PREFERRED SHARES, PAR
VALUE US $0.001 PER SHARE AND WITH AN AGGREGATE LIQUIDATION PREFERENCE AND
NOTIONAL AMOUNT EQUAL TO U.S.$1,000 PER SHARE [FOR EHRI ONLY: THE PREFERRED
SHARES REPRESENTED HEREBY CONSTITUTE AN ELIGIBLE HORIZONTAL RESIDUAL INTEREST
FOR PURPOSES OF THE CREDIT RISK RETENTION RULES AND THEREFORE ARE SUBJECT TO THE
ADDITIONAL TRANSFER RESTRICTIONS AND REQUIREMENTS IMPOSED BY SECTION 2.5(a)(iii)
OF THE PREFERRED SHARE PAYING AGENCY AGREEMENT AND THE CREDIT RISK RETENTION
RULES, AND EACH HOLDER OF THE PREFERRED SHARES REPRESENTED HEREBY SHALL BE
DEEMED TO HAVE AGREED TO COMPLY WITH SUCH ADDITIONAL RESTRICTIONS AND
REQUIREMENTS. ANY PURPORTED TRANSFER OR EXCHANGE IN VIOLATION OF THE FOREGOING
SHALL BE NULL AND VOID AB INITIO.] THE PREFERRED SHARES REPRESENTED HEREBY HAVE
NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER RELEVANT JURISDICTION, AND MAY BE RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (A) (1) ON THE CLOSING DATE TO GPMT CLO HOLDINGS LLC, A
DELAWARE LIMITED LIABILITY COMPANY, IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE SECURITIES ACT PURSUANT TO THE EXEMPTION PROVIDED BY SECTION 4(a)(2)
THEREOF, (2) PERSONS THAT ARE BOTH (X) A “QUALIFIED INSTITUTIONAL BUYER”
(“QUALIFIED INSTITUTIONAL BUYER”) WITHIN THE MEANING OF RULE 144A UNDER THE
SECURITIES ACT (“RULE 144A”) AND (Y) A “QUALIFIED PURCHASER” AS DEFINED IN
SECTION 2(a)(51) OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
“INVESTMENT COMPANY ACT”) AND THE RULES THEREUNDER, PURCHASING FOR ITS OWN
ACCOUNT OR ONE OR MORE ACCOUNTS WITH RESPECT TO WHICH IT EXERCISES SOLE
INVESTMENT DISCRETION, EACH OF WHICH THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER, AND NONE OF WHICH ARE (X) A DEALER OF THE TYPE
DESCRIBED IN PARAGRAPH (a)(1)(ii) OF RULE 144A UNLESS IT OWNS AND INVESTS ON A
DISCRETIONARY BASIS NOT LESS THAN $25,000,000 IN SECURITIES OF CO- ISSUERS THAT
ARE NOT AFFILIATED TO IT OR (Y) A PARTICIPANT-DIRECTED EMPLOYEE PLAN, SUCH AS A
401(k) PLAN, OR ANY OTHER TYPE OF PLAN REFERRED TO IN PARAGRAPH (a)(1)(i)(D) OR
(a)(1)(i)(E) OF RULE 144A, OR A TRUST FUND REFERRED TO IN PARAGRAPH (a)(1)(i)(F)
OF RULE 144A THAT HOLDS THE ASSETS OF SUCH A PLAN, UNLESS INVESTMENT DECISIONS
WITH RESPECT TO THE PLAN ARE MADE SOLELY BY THE FIDUCIARY, TRUSTEE OR SPONSOR OF



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre033.jpg]
SUCH PLAN, TO WHOM NOTICE IS GIVEN THAT THE RESALE, PLEDGE OR OTHER TRANSFER IS
BEING MADE IN RELIANCE ON THE EXEMPTION FROM SECURITIES ACT REGISTRATION
PROVIDED BY RULE 144A, OR (3) TO AN INSTITUTION THAT IS NOT A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”)), PURCHASING
FOR ITS OWN ACCOUNT OR ONE OR MORE ACCOUNTS WITH RESPECT TO WHICH IT EXERCISES
SOLE INVESTMENT DISCRETION, EACH OF WHICH IS NEITHER A U.S. PERSON NOR A U.S.
RESIDENT (WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT), IN AN OFFSHORE
TRANSACTION IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF
REGULATION S, AND (B) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER RELEVANT JURISDICTION. THE ISSUER HAS
NOT BEEN REGISTERED UNDER THE INVESTMENT COMPANY ACT. NO TRANSFER OF THE
PREFERRED SHARES REPRESENTED HEREBY MAY BE MADE (AND NEITHER THE PREFERRED SHARE
PAYING AGENT NOR THE PREFERRED SHARE REGISTRAR WILL RECOGNIZE ANY SUCH TRANSFER)
IF (A) SUCH TRANSFER WOULD BE MADE TO A TRANSFEREE WHO IS EITHER A U.S. PERSON
(AS DEFINED IN REGULATION S) OR A U.S. RESIDENT (WITHIN THE MEANING OF THE
INVESTMENT COMPANY ACT) WHO IS NOT A QUALIFIED INSTITUTIONAL BUYER AND A
QUALIFIED PURCHASER, (B) SUCH TRANSFER WOULD HAVE THE EFFECT OF REQUIRING EITHER
OF THE ISSUER OR THE PLEDGED OBLIGATIONS TO REGISTER AS AN INVESTMENT COMPANY
UNDER THE INVESTMENT COMPANY ACT OR (C) SUCH TRANSFER WOULD BE MADE TO A PERSON
WHO IS OTHERWISE UNABLE TO MAKE THE CERTIFICATIONS AND REPRESENTATIONS DEEMED TO
BE MADE BY SUCH PERSON IN THE INDENTURE REFERRED TO HEREIN. ACCORDINGLY, AN
INVESTOR IN THE PREFERRED SHARES REPRESENTED HEREBY MUST BE PREPARED TO BEAR THE
ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. NO TRANSFER OF
THE PREFERRED SHARES REPRESENTED HEREBY MAY BE MADE (AND NONE OF THE ISSUER, THE
PREFERRED SHARE PAYING AGENT OR THE PREFERRED SHARE REGISTRAR WILL RECOGNIZE ANY
SUCH TRANSFER) IF AFTER GIVING EFFECT TO SUCH TRANSFER, ANY PREFERRED SHARES
WOULD BE HELD BY ANY “BENEFIT PLAN INVESTOR,” AS DEFINED IN 29 C.F.R.
§2510.3-101 (INCLUDING, WITHOUT LIMITATION, AN INSURANCE COMPANY GENERAL
ACCOUNT, IF APPLICABLE) OR SUCH TRANSFER WOULD BE MADE TO A PERSON WHO IS
OTHERWISE UNABLE TO MAKE THE CERTIFICATIONS AND REPRESENTATIONS REQUIRED BY THE
APPLICABLE TRANSFER CERTIFICATE ATTACHED AS AN EXHIBIT TO THE JUNIOR NOTE AND
PREFERRED SHARE SUBSCRIPTION AGREEMENT. AS A CONDITION TO THE PAYMENT OF ANY
AMOUNT HEREUNDER WITHOUT THE IMPOSITION OF WITHHOLDING TAX, THE PREFERRED SHARE
PAYING AGENT SHALL REQUIRE CERTIFICATION ACCEPTABLE TO IT TO ENABLE THE ISSUER
AND THE PREFERRED SHARE PAYING AGENT TO DETERMINE THEIR DUTIES AND LIABILITIES
WITH RESPECT TO ANY TAXES OR OTHER CHARGES THAT THEY MAY BE REQUIRED TO PAY,
DEDUCT OR WITHHOLD IN RESPECT OF THE PREFERRED SHARES REPRESENTED HEREBY OR THE
HOLDER HEREOF UNDER ANY PRESENT OR FUTURE LAW OR REGULATION OF THE CAYMAN
ISLANDS OR A-2



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre034.jpg]
THE UNITED STATES OR ANY PRESENT OR FUTURE LAW OR REGULATION OF ANY POLITICAL
SUBDIVISION THEREOF OR TAXING AUTHORITY THEREIN OR TO COMPLY WITH ANY REPORTING
OR OTHER REQUIREMENTS UNDER ANY SUCH LAW OR REGULATION. SO LONG AS ANY NOTE
ISSUED BY THE ISSUER OF THE PREFERRED SHARES REPRESENTED HEREBY IS OUTSTANDING,
GRANITE POINT MORTGAGE TRUST INC. MUST AT ALL TIMES BENEFICIALLY OWN (FOR U.S.
FEDERAL INCOME TAX PURPOSES) 100% OF THE PREFERRED SHARES REPRESENTED HEREBY AND
THE ORDINARY SHARES, AND ANNALY SUB REIT, INC. WILL NOT TRANSFER (WHETHER BY
MEANS OF ACTUAL TRANSFER OR A TRANSFER OF BENEFICIAL OWNERSHIP FOR U.S. FEDERAL
INCOME TAX PURPOSES), PLEDGE OR HYPOTHECATE ANY OF THE PREFERRED SHARES OR THE
ORDINARY SHARES TO ANY OTHER PERSON, ENTITY OR ENTITIES EXCEPT IN COMPLIANCE
WITH SECTION 2.5 OF THE PREFERRED SHARE PAYING AGENCY AGREEMENT. IF A SALE OR
TRANSFER (INCLUDING WITHOUT LIMITATION, BY PLEDGE OR HYPOTHECATION) OF ALL OR A
PORTION OF THE EHRI IS TO BE MADE, THEN THE PREFERRED SHARE REGISTRAR AND THE
PREFERRED SHARE PAYING AGENT SHALL REFUSE TO REGISTER SUCH SALE OR TRANSFER
UNLESS THE CONDITIONS IN SECTION 2.5(a)(iii) OF THE PREFERRED SHARE PAYING
AGENCY AGREEMENT HAVE BEEN SATISFIED. THE ISSUER MAY REQUIRE ANY HOLDER OF THE
PREFERRED SHARES REPRESENTED HEREBY WHO IS A U.S. PERSON (AS DEFINED IN
REGULATION S) OR A U.S. RESIDENT (WITHIN THE MEANING OF THE INVESTMENT COMPANY
ACT) WHO IS DETERMINED NOT TO HAVE BEEN A (1) QUALIFIED PURCHASER AND (2) A
QUALIFIED INSTITUTIONAL BUYER (EXCEPT IN THE CASE OF GPMT CLO HOLDINGS LLC) AT
THE TIME OF ACQUISITION OF THE PREFERRED SHARES REPRESENTED HEREBY TO SELL THE
PREFERRED SHARES REPRESENTED HEREBY TO A TRANSFEREE THAT IS (A) BOTH (X) A
QUALIFIED INSTITUTIONAL BUYER AND (Y) AN QUALIFIED PURCHASER OR (B) NOT A U.S.
PERSON (AS DEFINED IN REGULATION S) NOR A U.S. RESIDENT (WITHIN THE MEANING OF
THE INVESTMENT COMPANY ACT) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH
REGULATION S. GPMT CLO HOLDINGS LLC, AND EACH TRANSFEREE OF THE PREFERRED SHARES
REPRESENTED HEREBY WILL BE REQUIRED TO DELIVER A TRANSFER CERTIFICATE IN THE
FORM REQUIRED BY THE PREFERRED SHARES PAYING AGENCY AGREEMENT. ANY TRANSFER IN
VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE TRUSTEE, THE
PREFERRED SHARE PAYING AGENT OR ANY INTERMEDIARY. A-3



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre035.jpg]
GPMT 2019-FL2, LTD. Number P-1 CUSIP [__] Incorporated under the laws of the
Cayman Islands 105,192.857 Preferred Shares of a par value of U.S.$0.001 per
share and with an aggregate liquidation preference and notional amount equal to
U.S.$1,000 per share THIS IS TO CERTIFY THAT
____________________________________________________ is the registered holder of
105,190.857 Class P Preferred Shares, one Class X Preferred Share and one Class
R Preferred Share in the above named Company, subject to the Amended and
Restated Memorandum and Articles of Association thereof, as may be hereafter
amended and in effect from time to time. A-4



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre036.jpg]
THIS CERTIFICATE IS ISSUED BY the said Company on this _____ day of __________,
20__. EXECUTED AS A DEED on behalf of the said Company by: AUTHORIZED SIGNATORY
____________________________________



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre037.jpg]
CERTIFICATE OF AUTHENTICATION This Certificate evidences the Preferred Shares
referred to in the within-mentioned Preferred Share Paying Agency Agreement.
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Preferred Share Paying Agent By:
Name: Title:



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre038.jpg]
ASSIGNMENT FORM For value received does hereby sell, assign and transfer unto
Please insert social security or other identifying number of assignee Please
print or type name and address, including zip code, of assignee:
___________Preferred Shares in the share capital of GPMT 2019-FL2, Ltd. (the
“Issuer”) and does hereby irrevocably constitute and appoint ___________
Attorney to transfer the Preferred Shares on the books of the Issuer with full
power of substitution in the premises. Date: _____________________ Your
Signature: (Sign exactly as your name appears on the Preferred Share
Certificate)



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre039.jpg]
SCHEDULE I Capitalized terms used in this Schedule I that are defined in
Regulation S are used as defined therein. 1. (A) The Holder is aware that the
sale of such Preferred Shares to it is being made in reliance on the exemption
from registration provided by Regulation S and understands that the Preferred
Shares offered in reliance on Regulation S will bear the appropriate legend set
forth herein. The Preferred Shares so represented may not at any time be held by
or on behalf of U.S. Persons or U.S. Residents. The Holder is not, and will not
be, a U.S. Person or a U.S. Resident. Before any Preferred Share issued in
reliance on Regulation S may be offered, resold, pledged or otherwise
transferred, the transferee will be required to provide the Trustee with a
written certification substantially in the form attached to the Preferred Shares
Paying Agency Agreement as to compliance with the transfer restrictions. The
Holder understands that it must inform a prospective transferee of the transfer
restrictions; or (B) The Holder (1) is both (x) a Qualified Institutional Buyer
and (y) a Qualified Purchaser; (2) is aware that the sale of the Preferred
Shares to it is being made in reliance on the exemption from registration
provided by Rule 144A or Rule 501(a) of Regulation D and (3) is acquiring the
Preferred Shares for its own account or for one or more accounts, each of which
is a Qualified Institutional Buyer, and as to each of which the owner exercises
sole investment discretion. 2. The Holder understands that the Preferred Shares
are being offered only in a transaction not involving any public offering within
the meaning of the Securities Act, the Preferred Shares have not been and will
not be registered under the Securities Act, and, if in the future the Holder
decides to offer, resell, pledge or otherwise transfer the Preferred Shares,
such Preferred Shares may only be offered, resold, pledged or otherwise
transferred only in accordance with the Issuer Charter and the Preferred Shares
Paying Agency Agreement and the applicable legend on such Preferred Shares set
forth herein. The Holder acknowledges that no representation is made by the
Issuer or the Placement Agents as to the availability of any exemption under the
Securities Act or any State securities laws for resale of the Preferred Shares.
3. The Holder understands that the Preferred Shares have not been approved or
disapproved by the United States Securities and Exchange Commission (“SEC”) or
any other governmental authority or agency or any jurisdiction and that neither
the SEC nor any other governmental authority or agency has passed upon the
accuracy of the final offering memorandum relating to the Preferred Shares. The
Holder further understands that any representation to the contrary is a criminal
offense. 4. The Holder is not purchasing the Preferred Shares with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act. The Holder understands that an investment in the Preferred Shares involves
certain risks,



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre040.jpg]
including the risk of loss of all or a substantial part of its investment under
certain circumstances. 5. In connection with the purchase of the Preferred
Shares (A) none of the Issuer, the Placement Agents or the Preferred Share
Paying Agent is acting as a fiduciary or financial or investment adviser for the
Holder; (B) the Holder is not relying (for purposes of making any investment
decision or otherwise) upon any advice, counsel or representations (whether
written or oral) of the Issuer, the Placement Agents or the Preferred Share
Paying Agent other than in, if applicable, a current offering memorandum for
such Preferred Shares; (C) none of the Issuer, the Placement Agents or the
Preferred Share Paying Agent has given to the Holder (directly or indirectly
through any other person) any assurance, guarantee, or representation whatsoever
as to the expected or projected success, profitability, return, performance,
result, effect, consequence, or benefit (including legal, regulatory, tax,
financial, accounting, or otherwise) of its purchase; (D) the Holder has
consulted with its own legal, regulatory, tax, business, investment, financial,
accounting and other advisers to the extent it has deemed necessary, and it has
made its own investment decisions (including decisions regarding the suitability
of an investment in the Preferred Shares) based upon its own judgment and upon
any advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Placement Agents or the Preferred Share Paying
Agent; and (E) the Holder is purchasing the Preferred Shares with a full
understanding of all of the terms, conditions and risks thereof (economic and
otherwise), and is capable of assuming and willing to assume (financially and
otherwise) these risks. 6. The Holder understands that the certificates
representing the Preferred Shares will bear the applicable legend set forth
herein. The Preferred Shares may not at any time be held by or on behalf of any
U.S. Person that is not both (x) a Qualified Institutional Buyer and (y) a
Qualified Purchaser. The Holder understand that it must inform a prospective
transferee of the transfer restrictions. 7. The Holder understands and agrees
that a legend in substantially the following form will be placed on each
certificate representing any Preferred Shares unless the Issuer determines
otherwise in compliance with applicable law: THE PREFERRED SHARES REPRESENTED
HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES, AND THE ISSUER HAS NOT BEEN REGISTERED
AS AN INVESTMENT COMPANY UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “INVESTMENT COMPANY ACT”). THE PREFERRED SHARES REPRESENTED
HEREBY MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT (A)
(1) PERSONS THAT ARE BOTH (X) A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING
OF RULE Schedule I-2



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre041.jpg]
144A UNDER THE SECURITIES ACT (A “QIB”) AND (Y) A QUALIFIED PURCHASER AS DEFINED
IN SECTION 2(a)(51) OF THE INVESTMENT COMPANY ACT (A “QUALIFIED PURCHASER), AND
IS EITHER PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT SO LONG AS THE PREFERRED
SHARES REPRESENTED HEREBY ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER
THE SECURITIES ACT, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED
IN THE PREFERRED SHARES PAYING AGENCY AGREEMENT, OR (2) TO AN INSTITUTION THAT
IS NOT A U.S. PERSON IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR
RULE 904 (AS APPLICABLE) OF REGULATION S UNDER THE SECURITIES ACT, SUBJECT TO
THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE PREFERRED SHARES PAYING
AGENCY AGREEMENT, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH
PURCHASER OF A PREFERRED SHARE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SCHEDULE I OF THE PREFERRED SHARES PAYING AGENCY
AGREEMENT. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE PREFERRED SHARE REGISTRAR, THE PREFERRED SHARE PAYING AGENT OR ANY
INTERMEDIARY. IF AT ANY TIME, THE ISSUER DETERMINES OR IS NOTIFIED THAT THE
HOLDER OF SUCH PREFERRED SHARE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE
REPRESENTATIONS SET FORTH IN THE PREFERRED SHARES PAYING AGENCY AGREEMENT, THE
ISSUER AND THE PREFERRED SHARE PAYING AGENT MAY CONSIDER THE ACQUISITION OF THE
PREFERRED SHARES REPRESENTED HEREBY VOID AND REQUIRE THAT THE PREFERRED SHARES
REPRESENTED HEREBY BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER. NO
TRANSFER OF THE PREFERRED SHARES Schedule I-3



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre042.jpg]
REPRESENTED HEREBY MAY BE MADE (AND THE ISSUER AND THE PREFERRED SHARE PAYING
AGENT WILL NOT RECOGNIZE ANY SUCH TRANSFER) IF (A) SUCH TRANSFER WOULD HAVE THE
EFFECT OF REQUIRING THE ISSUER TO REGISTER AS AN INVESTMENT COMPANY UNDER THE
INVESTMENT COMPANY ACT OR (B) SUCH TRANSFER WOULD BE MADE TO A PERSON WHO IS
OTHERWISE UNABLE TO MAKE THE CERTIFICATIONS AND REPRESENTATIONS DEEMED TO BE
MADE BY SUCH PERSON IN THE PREFERRED SHARES PAYING AGENCY AGREEMENT REFERRED TO
HEREIN. ACCORDINGLY, AN INVESTOR IN THE PREFERRED SHARES REPRESENTED HEREBY MUST
BE PREPARED TO BEAR THE ECONOMIC RISK OF THE INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME. EXCEPT AS OTHERWISE PERMITTED BY THE CO- ISSUERS, NO TRANSFER OF THE
PREFERRED SHARES REPRESENTED HEREBY MAY BE MADE (AND NONE OF THE CO-ISSUERS,
PREFERRED SHARE PAYING AGENT OR THE PREFERRED SHARE REGISTRAR WILL RECOGNIZE ANY
SUCH TRANSFER) IF AFTER GIVING EFFECT TO SUCH TRANSFER, ANY PREFERRED SHARES
WOULD BE HELD BY “BENEFIT PLAN INVESTORS,” AS DEFINED IN 29 C.F.R. §2510.3-101
(EITHER DIRECTLY OR THROUGH AN INSURANCE COMPANY GENERAL ACCOUNT) OR SUCH
TRANSFER WOULD BE MADE TO A PERSON WHO IS OTHERWISE UNABLE TO MAKE THE
CERTIFICATIONS AND REPRESENTATIONS REQUIRED BY THE APPLICABLE TRANSFER
CERTIFICATE ATTACHED AS AN EXHIBIT TO THE PREFERRED SHARES PAYING AGENCY
AGREEMENT. AS A CONDITION TO THE PAYMENT OF ANY AMOUNT UNDER THE PREFERRED
SHARES REPRESENTED HEREBY WITHOUT THE IMPOSITION OF BACKUP WITHHOLDING TAX, THE
ISSUER AND THE PREFERRED SHARE PAYING AGENT SHALL REQUIRE CERTIFICATION
ACCEPTABLE TO THEM TO ENABLE THE ISSUER AND THE PREFERRED SHARE PAYING AGENT TO
DETERMINE THEIR DUTIES AND LIABILITIES WITH RESPECT TO ANY TAXES OR OTHER
CHARGES THAT THEY MAY BE REQUIRED TO PAY, DEDUCT OR WITHHOLD IN RESPECT OF THE
PREFERRED SHARES REPRESENTED HEREBY OR THE HOLDER THEREOF UNDER ANY PRESENT OR
FUTURE LAW OR REGULATION OF THE CAYMAN ISLANDS OR THE UNITED STATES OR ANY
PRESENT OR FUTURE LAW OR REGULATION OF ANY POLITICAL Schedule I-4



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre043.jpg]
SUBDIVISION THEREOF OR TAXING AUTHORITY THEREIN OR TO COMPLY WITH ANY REPORTING
OR OTHER REQUIREMENTS UNDER ANY SUCH LAW OR REGULATION. 8. The Holder will not,
at any time, offer to buy or offer to sell the Preferred Shares by any form of
general solicitation or advertising, including, but not limited to, any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar medium or broadcast over television or radio or
at a seminar or meeting whose attendees have been invited by general
solicitations or advertising. 9. The Holder is not a member of the public in the
Cayman Islands, within the meaning of Section 175 of the Cayman Islands
Companies Law (2018 Revision). 10. The Holder understands that each of the
Issuer, the Trustee or the Preferred Share Paying Agent shall require
certification acceptable to it (A) as a condition to the payment of
distributions in respect of any Preferred Shares without, or at a reduced rate
of, U.S. withholding or backup withholding tax, and (B) to enable the Issuer,
the Trustee and the Preferred Share Paying Agent to determine their duties and
liabilities with respect to any taxes or other charges that they may be required
to pay, deduct or withhold from payments in respect of such Preferred Shares or
the Holder of such Preferred Shares under any present or future law or
regulation of the Cayman Islands or the United States or any present or future
law or regulation of any political subdivision thereof or taxing authority
therein or to comply with any reporting or other requirements under any such law
or regulation. Such certification may include U.S. federal income tax forms
(such as IRS Form W-8BEN (Certificate of Foreign Status of Beneficial Owner for
United States Tax Withholding and Reporting (Individuals)), IRS Form W-8BEN-E
(Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding and Reporting (Entities)), IRS Form W-8IMY (Certificate of Foreign
Intermediary, Flow-Through Entity, or Certain U.S. Branches for United States
Tax Withholding and Reporting), IRS Form W-9 (Request for Taxpayer
Identification Number and Certification), or IRS Form W-8ECI (Certificate of
Foreign Person’s Claim That Income Is Effectively Connected with Conduct of a
Trade or Business in the United States) or any successors to such IRS forms) and
the properly completed and executed “Entity Self-Certification Form” or
“Individual Self-Certification Form” (in the forms published by the Cayman
Islands Department for International Tax Cooperation, which forms can be
obtained at http://www.tia.gov.ky/pdf/CRS_Legislation.pdf). In addition, the
Issuer or the Preferred Share Paying Agent may require certification acceptable
to it to enable the Issuer to qualify for a reduced rate of withholding in any
jurisdiction from or through which the Issuer receives payments on its assets.
Each owner agrees to provide any certification requested pursuant to this
paragraph and to update or replace such form or certification in accordance with
its terms or its subsequent amendments. 11. The Holder hereby agrees that, for
purposes of U.S. federal, state and local income and franchise tax and any other
income taxes, if the Issuer is no longer a Qualified REIT Subsidiary (A) the
Issuer will be treated as a foreign corporation and (B) the Notes will be
treated as equity in the Issuer; the Holder agrees to such treatment and agrees
to take no action inconsistent with such treatment, unless required by law.
Schedule I-5



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre044.jpg]
12. The Holder, if not a “United States person” (as defined in Section
7701(a)(30) of the Code), either: (A) is not a bank (within the meaning of
Section 881(c)(3)(A) of the Code); (B) is a bank (within the meaning of Section
881(c)(3)(A) of the Code) and after giving effect to its purchase of the
Preferred Shares, the Holder (x) shall not own more than 50% of the Preferred
Shares (by number) or 50% by value of the aggregate of the Preferred Shares and
all Classes of Notes that are treated as equity for U.S. federal income tax
purposes either directly or indirectly, and will not otherwise be related to the
Issuer (within the meaning of section 267(b) of the Code) and (y) has not
purchased the Preferred Shares in whole or in part to avoid any U.S. federal
income tax liability (including, without limitation, any U.S. withholding tax
that would be imposed on the Preferred Shares with respect to the Collateral if
held directly by the Holder); (C) is a bank (within the meaning of Section
881(c)(3)(A) of the Code) has provided an IRS Form W-8ECI representing that all
payments received or to be received by it from the Issuer are effectively
connected with the conduct of a trade or business in the United States; or (D)
is a bank (within the meaning of Section 881(c)(3)(A) of the Code) is eligible
for benefits under an income tax treaty with the United States that eliminates
U.S. federal income taxation of U.S. source interest not attributable to a
permanent establishment in the United States and the Issuer is treated as a
fiscally transparent entity (as defined in Treasury regulations section
1.894-1(d)(3)(iii)) under the laws of Holder’s jurisdiction with respect to
payments made on the Collateral held by the Issuer. 13. The Holder will, prior
to any sale, pledge or other transfer by such owner of any Preferred Share,
obtain from the prospective transferee, and deliver to the Preferred Share
Paying Agent, a duly executed transferee certificate addressed to each of the
Preferred Share Paying Agent and the Issuer in the form of the relevant exhibit
attached to the Preferred Shares Paying Agency Agreement, and such other
certificates and other information as the Issuer or the Preferred Share Paying
Agent may reasonably require to confirm that the proposed transfer complies with
the transfer restrictions contained in the Issuer Charter and the Preferred
Shares Paying Agency Agreement. 14. The Holder agrees that no Preferred Share
may be purchased, sold, pledged or otherwise transferred in a number less than
the minimum number set forth in the Preferred Shares Paying Agency Agreement. In
addition, the Holder understands that the Preferred Shares will be transferable
only upon registration of the transferee in the Preferred Share Register of the
Issuer following delivery to the Preferred Share Registrar of a duly executed
share transfer certificate, the Preferred Share to be transferred (if
applicable) and any other certificates and other information required by the
Issuer Charter and the Preferred Shares Paying Agency Agreement. 15. The Holder
is aware and agrees that no Preferred Share (or beneficial interest therein) may
be offered or sold, pledged or otherwise transferred (i) to a transferee taking
delivery of such Preferred Shares represented by a certificate representing a
Preferred Share except to both (x) a transferee that the Holder reasonably
believes is a Qualified Institutional Buyer, purchasing for its account, to
which notice is given that the resale, pledge or other transfer is being made in
reliance on the exemption from the registration requirements of the Securities
Act provided by Rule 144A or another person the sale to which is exempt under
the Securities Act and (y) a Qualified Schedule I-6



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre045.jpg]
Purchaser, and if such transfer is made in accordance with any applicable
securities laws of any state of the United States and any other relevant
jurisdiction, (ii) to a transferee taking delivery of such Preferred Share
represented by a certificate representing a Preferred Share issued in reliance
on Regulation S except (A) to a transferee that is acquiring such interest in an
offshore transaction in accordance with Rule 904 of Regulation S, (B) to a
transferee that is not a U.S. resident (within the meaning of the Investment
Company Act) unless such transferee is a Qualified Purchaser, (C) such transfer
is made in compliance with the other requirements set forth in the Preferred
Shares Paying Agency Agreement and (D) if such transfer is made in accordance
with any applicable securities laws of any state of the United States and any
other jurisdiction or (iii) if such transfer would have the effect of requiring
the Issuer to register as an “investment company” under the Investment Company
Act. 16. The Holder understands that, although the Placement Agents may from
time to time make a market in the Preferred Shares, the Placement Agents are not
under any obligation to do so and, following the commencement of any
market-making, may discontinue the same at any time. Accordingly, the Holder
must be prepared to hold the Preferred Shares until the scheduled Redemption
Date for the Preferred Shares. 17. The Holder also understands that the
Preferred Shares are equity interests in the Issuer and are not secured by the
Collateral securing the Notes. As such, the Holder and any other Holders of the
Preferred Shares will, on a winding up of the Issuer, rank behind all of the
creditors, whether secured or unsecured and known or unknown, of the Issuer,
including, without limitation, the Holders of the Notes, the Hedge
Counterparties and any judgment creditors. Payments in respect of the Preferred
Shares are subject to certain requirements imposed by Cayman Islands law. Any
amounts paid by the Preferred Share Paying Agent as distributions by way of
dividend on the Preferred Shares will be payable only if the Issuer has
sufficient distributable profits and/or share premium. In addition, such
distributions and any redemption payments will be payable only to the extent
that the Issuer is and remains solvent after such distributions or redemption
payments are paid. Under Cayman Islands law, a company generally is deemed
solvent if it is able to pay its debts as they come due in the ordinary course
of business. To the extent the requirements under Cayman Islands law described
above are not met, amounts otherwise payable to the Holders of the Preferred
Shares will be retained in the Preferred Shares Distribution Account until the
next succeeding Payment Date, or (in the case of any payment that would
otherwise be payable on a redemption of the Preferred Shares) the next
succeeding Business Day, on which the Issuer notifies the Preferred Share Paying
Agent that such requirements are met. Amounts on deposit in the Preferred Shares
Distribution Account (unless deposited in error) will not be available to pay
amounts due to the Holders of the Notes, the Note Administrator, the Trustee or
any other creditor of the Issuer the claim of which is limited in recourse to
the Collateral. However, amounts on deposit in the Preferred Shares Distribution
Account may be subject to the claims of creditors of the Issuer that have not
contractually limited their recourse to the Collateral. 18. The Holder agrees
that (i) any sale, pledge or other transfer of a Preferred Share made in
violation of the transfer restrictions contained in the Preferred Shares
Schedule I-7



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre046.jpg]
Paying Agency Agreement, or made based upon any false or inaccurate
representation made by the Holder or a transferee to the Issuer, the Preferred
Share Paying Agent or the Preferred Share Registrar, will be void and of no
force or effect and (ii) none of the Issuer, the Preferred Share Paying Agent
and the Preferred Share Registrar has any obligation to recognize any sale,
pledge or other transfer of a Preferred Share (or any beneficial interest
therein) made in violation of any such transfer restriction or made based upon
any such false or inaccurate representation. 19. The Holder acknowledges that
the Issuer, the Trustee, the Preferred Share Paying Agent, the Preferred Share
Registrar, the Placement Agents and others will rely upon the truth and accuracy
of the foregoing acknowledgments, representations and agreements and agrees
that, if any of the acknowledgments, representations or warranties made or
deemed to have been made by it in connection with its purchase of the Preferred
Shares are no longer accurate, the Holder will promptly notify the Issuer, the
Trustee, the Note Administrator, the Preferred Share Paying Agent, the Preferred
Share Registrar and the Placement Agents. Schedule I-8



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre047.jpg]
EXHIBIT B-1 FORM OF TRANSFEREE CERTIFICATE FOR TRANSFERS OF EHRI [Date] MaplesFS
Limited PO Box 1093, Boundary Hall, Cricket Square KY1-1102, Cayman Islands
Attention: The Directors Wells Fargo Bank, National Association 600 South 4th
Street, 7th Floor MAC N9300-070 Minneapolis, Minnesota 55479 Attention – Note
Transfers (CTS) GPMT 2019-FL2 Granite Point Mortgage Trust Inc. 590 Madison
Avenue, 38th Floor New York, New York 10022 Attention: General Counsel GPMT
2019-FL2, Transfer of EHRI [_______] (the “Purchaser”) hereby certifies,
represents and warrants to you, as Preferred Share Registrar, Preferred Share
Paying Agent and as “retaining sponsor” as such term is defined in the Credit
Risk Retention Rules, that: 1. The Purchaser is acquiring [______] Preferred
Shares evidencing the EHRI from [_______] (the “Transferor”). 2. The Purchaser
is aware that the Preferred Share Registrar will not register any transfer of
Preferred Shares evidencing the EHRI by the Transferor unless the Purchaser, or
such Purchaser’s agent, delivers to the Preferred Share Registrar, among other
things, a certificate in substantially the same form as this certificate. The
Purchaser expressly agrees that it will not consummate any such transfer if it
knows or believes that any representation contained in such certificate is
false. 3. Check one of the following: The Purchaser certifies, represents and
warrants to you, as Preferred Share Registrar, Preferred Share Paying Agent and
as “retaining sponsor” as such term is defined in the Credit Risk Retention
Rules, that the transfer will occur during the EHRI Transfer Restriction Period
and that: A. The Purchaser is a “majority-owned affiliate,” as such term is
defined in Regulation RR, of the Securitization Sponsor (a “Majority-Owned
Affiliate”); B. The Purchaser is not acquiring the Preferred Shares evidencing
the EHRI Interest as a nominee, trustee or agent for any person that is not a
Exh. B-1-1



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre048.jpg]
Majority-Owned Affiliate, and that for so long as it retains its interest in the
EHRI, it will remain a Majority-Owned Affiliate; C. The Purchaser consents to
any additional restrictions or arrangements that shall be deemed necessary upon
advice of counsel to constitute a reasonable arrangement to ensure that its
ownership of the EHRI will satisfy the risk retention requirements of the
Transferor, in its capacity as [sponsor] [originator] under Regulation RR. The
Purchaser certifies, represents and warrants to you, as Preferred Share
Registrar, Preferred Share Paying Agent and as “retaining sponsor” as such term
is defined in the Credit Risk Retention Rules, that the transfer will occur
after the termination of the EHRI Transfer Restriction Period. Any transfer or
pledge of any Preferred Shares constituting the EHRI that is in violation of the
Credit Risk Retention Rules shall be absolutely null and void ab initio and
shall vest no rights in the purported transferee or pledgee, as applicable.
Capitalized terms used but not defined herein have the meanings assigned thereto
in the Preferred Share Paying Agency Agreement dated as of February 28, 2019,
among GPMT 2019-FL2, Ltd., as issuer, Wells Fargo Bank, National Association, as
paying agent for the Preferred Shares, and MaplesFS Limited, as administrator
and share registrar for the Preferred Shares. [SIGNATURE PAGES FOLLOW] Exh.
B-1-2



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre049.jpg]
IN WITNESS WHEREOF, the Purchaser has caused this instrument to be duly executed
on its behalf by its duly authorized senior officer this ___ day of _______,
20__. By: Name: Title: The foregoing certificate is hereby confirmed, and the
transfer is accepted, as of the date first above written: GRANITE POINT MORTGAGE
TRUST INC. By: Name: Title:



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre050.jpg]
EXHIBIT B-2 FORM OF TRANSFEROR CERTIFICATE FOR TRANSFERS OF EHRI [Date] MaplesFS
Limited PO Box 1093, Boundary Hall, Cricket Square KY1-1102, Cayman Islands
Attention: The Directors Wells Fargo Bank, National Association 600 South 4th
Street, 7th Floor MAC N9300-070 Minneapolis, Minnesota 55479 Attention – Note
Transfers (CTS) GPMT 2019-FL2 Granite Point Mortgage Trust Inc. 590 Madison
Avenue, 38th Floor New York, New York 10022 Attention: General Counsel GPMT
2019-FL2, Transfer of EHRI Ladies and Gentlemen: This is delivered to you in
connection with the transfer by [________] (the “Transferor”) to [________] (the
“Transferee”) of [____________] Preferred Shares evidencing the EHRI. All
capitalized terms used but not otherwise defined herein shall have the
respective meanings set forth in the Preferred Share Paying Agency Agreement
dated as of February 28, 2019 (the “Preferred Share Paying Agency Agreement”),
among GPMT 2019-FL2, Ltd., as issuer, Wells Fargo Bank, National Association, as
paying agent for the Preferred Shares, and MaplesFS Limited, as administrator
and share registrar for the Preferred Shares. The Transferor hereby certifies,
represents and warrants to you that: 1. The transfer is in compliance with
Sections 2.4 and 2.5 of the Preferred Share Paying Agency Agreement. 2. Check
one of the following: The Transferor certifies, represents and warrants to you
that the transfer will occur during the EHRI Transfer Restriction Period and
that the Transferee is a “majority-owned affiliate,” as such term is defined in
Regulation RR, of the Transferor; The Transferor certifies, represents and
warrants to you that the transfer will occur after the termination of the EHRI
Transfer Restriction Period. 3. The Transferor understands that the Transferee
has delivered to you a Transferee Certificate in the form attached to the
Preferred Share Paying Agency Agreement as Exhibit B-1. The Transferor does not
know or believe that any representation contained therein is false. Exh. B-2-1



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre051.jpg]
[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------



 
[exhibit102gpmt2019fl2pre052.jpg]
IN WITNESS WHEREOF, the Transferor has caused this instrument to be duly
executed on its behalf by its duly authorized senior officer this ______ day of
_____, 20__. [TRANSFEROR] By: Name: Title: The foregoing certificate is hereby
confirmed, and the transfer is accepted, as of the date first above written:
GRANITE POINT MORTGAGE TRUST INC. By: Name: Title:



--------------------------------------------------------------------------------



 